Exhibit 10.1

 

EXECUTION COPY

 

LOAN AGREEMENT

 

THIS LOAN AGREEMENT (this “Agreement”) is entered into as of June 19, 2015, by
and among Impac Mortgage Holdings, Inc., a Maryland corporation (“Holdings”);
Impac Mortgage Corp., a California corporation (“IMC”); Impac Warehouse
Lending, Inc., a California corporation (“IWLI”) and Integrated Real Estate
Service Corp., a Maryland corporation (“IRES” and together with Holdings, IMC
and IWLI, collectively and individually, “Borrowers” or “Borrower”), and
Macquarie Alpine Inc., a Delaware corporation (“Lender”).

 

RECITALS

 

Borrowers have requested that Lender extend to them credit on the terms and
conditions set forth herein.

 

Lender is prepared to extend such credit on the terms and conditions set forth
in this Agreement.

 

NOW THEREFORE, in consideration of the mutual covenants and undertakings herein
contained, Borrowers and Lender hereby agree as follows:

 

SECTION 1.        DEFINITIONS.

 

1.1          Definitions.  For the purposes of this Agreement the following
terms will have the following meanings:

 

“Accountants” is defined in Section 6.1(a)(iii).

 

“Acknowledgment Waiver Period” means the period commencing on the Closing Date
and ending on the date that occurs 60 days after Borrowers’ receipt of notice
from the Lender, in accordance with Section 11.5, unilaterally and in Lender’s
sole discretion, of the termination of such period; provided, however, that
Lender shall not give such notice during the initial 30 days after the Closing
Date.

 

“Additional Advances” means periodic advances made by the Lender in excess of
the Term Loan Commitment in accordance with Section 2.1(b), the proceeds of
which shall be used solely to post required margin amounts in connection with
Borrowers’ Warehouse Facilities, unless otherwise accepted in writing by Lender
for use for other purposes.

 

“Agency” means each of Fannie Mae, Freddie Mac and/or Ginnie Mae.

 

“Agency Acknowledgements” means the prior written approval of Fannie Mae,
Freddie Mac and/or Ginnie Mae, as the case may be, of the granting of a security
interest in the MSRs to Lender pursuant to the Security Agreement which may
include the execution of an acknowledgement agreement by and among Borrowers,
Lender, and the applicable Agencies with respect to the granting of said
security interest.

 

“Affiliate” means with respect to any Person, any other Person directly or
indirectly controlling (including but not limited to all directors and officers
of such Person), controlled by, or under direct or indirect common control with
such Person. A Person shall be deemed to control another Person for the purposes
of this definition if such Person possesses, directly or indirectly, the power
(i) to vote 10% or more of the Equity Interests having ordinary voting power for
the election of directors or managers of such other Person or (ii) to direct or
cause the direction of the management and policies of such other Person, whether
through the ownership of voting securities, by contract or otherwise.

 

--------------------------------------------------------------------------------


 

“Agreement” is defined in the preamble.

 

“AltQM Program” means together the following mortgage programs IMC currently has
in place with Meadowlark Capital, LLC for the financing and purchase of
non-qualified Mortgage Loans (plus any other similar programs which may be
adopted between IMC and Meadowlark Capital, LLC): “Alt Agency”, “Alt Jumbo”,
“Alt Income”, “Alt Asset Qualifier” and “Alt Investors”.

 

“Base Rate” means, for any day, a fluctuating rate per annum equal to the higher
of (a) the rate of interest published by the Wall Street Journal from time to
time as the prime rate, or the equivalent for U.S. Dollar loans to borrowers
located in the United States, for such day; and (b) the Federal Funds Rate for
such day, plus 0.25%.

 

“Borrower” and “Borrowers” are defined in the preamble.

 

“Borrowing Base” means, on any Determination Date, the aggregate amount, without
duplication, of (a) 50% of the Warehouse Equity Amount as of such Determination
Date, (b) subject to the provisions of Section 4.1(d) hereof, 50% of the MSR
Market Value as of such Determination Date, (c) 70% of the outstanding principal
amount of whole Eligible Mortgage Loans (other than Mortgage Loans originated
pursuant to the AltQM Program) as of such Determination Date; provided, however,
that the portion of the Borrowing Base attributable to this clause (c) shall not
be permitted to exceed $3,500,000 for any Determination Date, (d) the lesser of
(x) 90% and (y) the Borrowers’ advance rate with the applicable correspondent of
the outstanding principal amount as of such Determination Date of each Eligible
Mortgage Loan originated by such correspondent pursuant to the AltQM Program and
financed by Borrowers pursuant to Warehouse Facilities, whether such asset
constitutes a loan receivable or a whole Mortgage Loan; provided, however, that
the portion of the Borrowing Base attributable to this clause (d) shall not be
permitted to exceed an amount equal to 15% of the Borrowing Base on any
Determination Date; (e) 25% of the Residual Securities Market Value as of such
Determination Date; and (f) 95% of the amount of any cash Collateral on such
Determination Date, provided, however, that no item of collateral shall be
included in the Borrowing Base unless a perfected, first priority security
interest therein shall exist in favor of Lender, except that: (i) in the case of
MSRs, (A) during the Acknowledgement Waiver Period, all MSRs shall be included
in the Borrowing Base notwithstanding the absence of an effective grant of a
security interest therein in favor of Lender, and (B) after the end of the
Acknowledgement Waiver Period, MSRs shall be included in the Borrowing Base, but
only for as long as a security interest therein in favor of Lender shall have
been created, and shall exist, in accordance with the terms of the Security
Agreement, and (ii) in the case of the Warehouse Equity Amount, such security
interest shall be subject to any rights of the related Warehouse Lender under
the related Warehouse Facility in the Warehouse Equity Amount (which, for the
avoidance of doubt shall, not include any Warehouse Facility Payments).

 

“Borrowing Base Deficiency” is defined in Section 2.2(c).

 

“Borrowing Base Certificate” means a certificate substantially similar in form
to that certificate attached hereto as Exhibit A, which shall: (i) be executed
by the Chief Financial Officer of Holdings and (ii) shall set forth in
reasonable detail the computations by which the Borrowing Base is determined on
the applicable Determination Date.

 

2

--------------------------------------------------------------------------------


 

“Business Day” means any day other than (i) a Saturday or Sunday, or (ii) a
legal holiday in the State of New York or the State of California, or (iii) a
day on which banks in the State of New York or the State of California are
authorized or obligated by law or executive order to be closed.

 

“Capitalized Lease Obligation” means, with respect to any Person, the amount of
Debt under a lease of property by such Person that would be shown as a liability
on a balance sheet of such Person prepared for financial reporting purposes in
accordance with GAAP.

 

“Change of Control” shall mean (a) an event or series of events whereby any
Person or “group” (within the meaning of Section 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended) other than any stockholder of
record as of the date hereof shall either (x) acquire beneficial ownership of
more than 25% of any outstanding class of common stock of Holdings having
ordinary voting power in the election of directors of Holdings or more than 50%
of any outstanding class of common stock of any other Loan Party having ordinary
voting power in the election of directors of such Loan Party or (y) obtain the
power (whether or not exercised) to elect a majority of such Loan Party’s
directors or (b) the occurrence of event or series of events that would trigger
a violation of the any change of control or change in control provision in any
of the Warehouse Facilities.

 

“Closing Date” means the date of this Agreement.

 

“CMO” means any collateralized mortgage obligation classified as securitized
mortgage trust liabilities.

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” has the meaning set forth in the Security Agreement.

 

“Collateral Documents” means the Security Agreement, the Pledge Agreements, the
Deposit Account Control Agreements and all other security documents (and any
joinders thereto) executed by any Loan Party in favor of the Lender on or after
the Closing Date, in connection with any of the foregoing collateral documents,
in each case, as such collateral documents may be amended or otherwise modified
from time to time.

 

“Consolidated” (or “consolidated”) or “Consolidating” (or “consolidating”) means
when used with reference to any financial term in this Agreement, the aggregate
for two or more Persons of the amounts signified by such term for all such
Persons determined on a consolidated (or consolidating) basis in accordance with
GAAP, applied on a consistent basis. Unless otherwise specified herein,
“Consolidated” and “Consolidating” shall refer to Borrowers and their respective
Subsidiaries, determined on a Consolidated or Consolidating basis.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any material agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

 

“Covenant Compliance Report” means a report in the form of Exhibit B to be
furnished by Holdings to Lender pursuant to Section 6.1(a)(iv).

 

“Debt” means, of any Person as of any date of determination (without
duplication): (a) all obligations of such Person for borrowed money; (b) all
obligations of such Person evidenced by bonds, notes, debentures, or other
similar instruments; (c) all obligations of such Person to pay the deferred
purchase price of property or services, except trade accounts payable of such
Person arising in the

 

3

--------------------------------------------------------------------------------


 

Ordinary Course of Business that are not past due by more than ninety (90) days;
(d) all Capitalized Lease Obligations of such Person; (e) all debt or other
obligations of others guaranteed by such Person; (f) all obligations secured by
a Lien existing on property owned by such Person, whether or not the obligations
secured thereby have been assumed by such Person or are non-recourse to the
credit of such Person; (g) any other obligation for borrowed money or other
financial accommodations which in accordance with GAAP would be shown as a
liability on the balance sheet of such Person; (h) any repurchase obligation or
liability of a Person with respect to accounts, chattel paper or notes
receivable sold by such Person; (i) any liability under a sale and leaseback
transaction that is not a Capitalized Lease Obligation; (j) any obligation under
any so called “synthetic leases;” (k) any obligation arising with respect to any
other transaction that is the functional equivalent of borrowing but which does
not constitute a liability on the balance sheets of a Person; (l) all payment
and reimbursement obligations of such Person (whether contingent or otherwise)
in respect of letters of credit, bankers’ acceptances, surety or other bonds and
similar instruments; and (m) all liabilities of such Person in respect of
unfunded vested benefits under any Plan; but excluding any CMO that is treated
as debt of Holdings under GAAP.

 

“Default” means an event or circumstance which, with the giving of notice or the
passage of time (or both) would become an Event of Default.

 

“Default Rate” is defined in Section 2.3(a).

 

“Deposit Accounts” means all operating accounts of Borrowers, all of which are
set forth on Exhibit C.

 

“Deposit Account Control Agreement” means a deposit control agreement by and
among a Borrower, Lender and that financial institution in which a Deposit
Account resides, a form of which is attached hereto as Exhibit D.

 

“Designated Account” shall mean that operating account of IMC residing at Wells
Fargo Bank NA, account number 4121758262, ABA 121000248, or such other operating
account of IMC as may be designated as the Designated Account by written consent
of Borrowers and Lender.

 

“Determination Date” means each Friday or, if such day is not a Business Day,
the immediately preceding Business Day.

 

“Distributions” is defined in Section 7.7.

 

“Eligible Mortgage Loan” means a Mortgage Loan (i) which is not a Financed
Mortgage Loan, (ii) is owned by a Borrower free and clear of any Liens,
(iii) which conforms to the Borrowers’ underwriting standards as they exist from
time to time in all respects, (iv) on which no payments are delinquent and
(v) the obligor of which is not subject to any insolvency proceeding.

 

“Equity Interest” means (i) in the case of any corporation, all capital stock
and any securities exchangeable for or convertible into capital stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents of corporate stock (however
designated) in or to such association or entity, (iii) in the case of a
partnership or limited liability company, partnership or membership interests
(whether general or limited) and (iv) any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distribution of assets of, the issuing Person, and including, in all of the
foregoing cases described in clauses (i), (ii), (iii) or (iv), any warrants,
rights or other options to purchase or otherwise acquire any of the interests
described in any of the foregoing cases.

 

4

--------------------------------------------------------------------------------


 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any corporation or trade or business which is a member
of the same controlled group of corporations (within the meaning of
Section 414(b) of the Code) as any Loan Party or which is under common control
(within the meaning of Section 414(c) of the Code and Sections 414(m) and (o) of
the Code for purposes of the provisions relating to Section 412 of the Code)
with any Loan Party.

 

“ERISA Event” means (a) a Reportable Event with respect to a Plan, (b) a
withdrawal by any Loan Party or any ERISA Affiliate from a Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations which
is treated as such a withdrawal under Section 4062(e) of ERISA, (c) a complete
or partial withdrawal by any Loan Party or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization, (d) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Section 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Plan or Multiemployer
Plan, (e) the occurrence of an event or condition which might reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Plan or Multiemployer
Plan, (f) the imposition of any liability to the PBGC under Title IV of ERISA,
other than for PBGC premiums due but not delinquent under Section 4007 of ERISA,
upon any Loan Party or any ERISA Affiliate, (g) the failure of any Loan Party or
an ERISA Affiliate to meet any funding obligations with respect to any Plan or
Multiemployer Plan, or (h) a Plan becomes subject to the at-risk requirements in
Section 303 of ERISA and Section 430 of the Code.

 

“Event of Default” is defined in Section 8.

 

“Excluded Taxes” means taxes based upon, or measured by, Lender’s overall net
income, overall net receipts, or overall net profits (including franchise taxes
imposed in lieu of such taxes), but only to the extent such taxes are imposed by
a taxing authority (a) in a jurisdiction in which Lender is organized, (b) in a
jurisdiction which Lender’s principal office is located, or (c) in a
jurisdiction in which Lender’s lending office in respect of which payments under
this Agreement are made is located.

 

“Fannie Mae” means the entity formerly known as the Federal National Mortgage
Association or any successor thereto.

 

“FDIC” means the Federal Deposit Insurance Corporation or any successor thereto.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day.

 

“Financed Mortgage Loans” means any Mortgage Loan that is subject to a Warehouse
Facility.

 

“Freddie Mac” means the entity known as the Federal Home Loan Mortgage
Corporation or any successor thereto.

 

“Funded IMC Debt” means all Debt of IMC.

 

5

--------------------------------------------------------------------------------


 

“GAAP” means generally accepted accounting principles in the United States of
America in effect from time to time, applied on a consistent basis both as to
classification of items and amounts.

 

“Ginnie Mae” means the entity known as the Government National Mortgage
Association or any successor thereto.

 

“Governmental Body” shall mean any foreign, federal, state, local or other
governmental, statutory or administrative authority or regulatory body,
self-regulatory organization or any court, tribunal or judicial or arbitral
body.

 

“Hedging Transaction” means each interest rate swap transaction, basis swap
transaction, forward rate transaction, equity transaction, equity index
transaction, foreign exchange transaction, cap transaction, floor transaction or
similar transaction (including any option with respect to any of these
transactions and any combination of any of the foregoing).

 

“Holdings” is defined in the preamble.

 

“IMC” is defined in the preamble.

 

“Indemnified Liabilities” is defined in Section 10.1.

 

“Indemnified Parties” is defined in Section 10.1.

 

“Interest Period” means a period of one (1) month, commencing on the first day
of a calendar month and ending on the last day of such calendar month, except
that (i) the initial Interest Period shall commence on the Closing Date and
(ii) the last Interest Period shall end on the date on which all Obligations
owing hereunder have been paid in full in cash.

 

“Investment” means any acquisition of equity, debt, convertible securities or
assets or any similar interests of any Person.

 

“IRES” is defined in the preamble.

 

“IWLI” is defined in the preamble.

 

“Lender” is defined in the preamble.

 

“LIBOR” means, with respect to each Interest Period, the rate (expressed as a
percentage per annum and adjusted as described in the last sentence of this
definition of LIBOR) for deposits in United States Dollars for a term of one
(1) month that appears on Thomson Reuters LIBOR Rates Page (or the successor
thereto) as of 11:00 a.m., London, England time, on the related Reprice Date. 
If such rate does not appear on such screen or service, or such screen or
service shall cease to be available, LIBOR shall be determined by Lender to be
the offered rate on such other screen or service that displays an average
Intercontinental Exchange Benchmark Administration, Ltd. Interest Settlement
Rate for deposits in United States Dollars (for delivery on the second London
Business Day thereafter) for a term of one (1) month as of 11:00 a.m. on the
relevant LIBOR Determination Date.  If the rates referenced in the two preceding
sentences are not available, LIBOR for the relevant LIBOR Interest Period will
be determined by such alternate method reasonably selected by Lender.  LIBOR
shall be adjusted from time to time in Lender’s sole discretion for
then-applicable reserve requirements, marginal emergency, supplemental, special
and other reserve percentages, and other regulatory costs.

 

6

--------------------------------------------------------------------------------


 

“Lien” means any lien, mortgage, security interest, tax lien, pledge, charge,
hypothecation, assignment, preference, priority, or other encumbrance of any
kind or nature whatsoever (including, without limitation, any conditional sale
or title retention agreement), whether arising by contract, operation of law, or
otherwise.

 

“Liquidity” means, on any date of determination, the amount of unrestricted cash
and cash equivalents of Borrowers, which cash and cash equivalents cannot be
subject to any Lien other than Liens in favor of Lender.

 

“Loan Documents” means, collectively, this Agreement, the Term Notes, each of
the Collateral Documents and all financing statements and other documents,
certificates or agreements that are executed and required to be delivered
pursuant to any of the foregoing documents, as such documents may be amended,
restated or otherwise modified from time to time.

 

“Loan Parties” means each Borrower and any other Person (excluding Lender or any
of its Affiliates) who becomes a party to this Agreement or any other Loan
Document pursuant to a joinder agreement or a guaranty or otherwise and their
successors and assigns.

 

“London Business Day” means a day on which commercial banks are open for
business (including dealings in foreign exchange and foreign currency deposits)
in London.

 

“Material Adverse Effect” means any occurrence or occurrences, condition or
conditions or effect or effects that individually or in the aggregate are or are
likely to be materially adverse to: (a) the operations, business, properties,
liabilities (actual or contingent) or condition (financial or otherwise) of the
Loan Parties, taken as a whole; (b) the ability of any Loan Party to perform its
obligations under any Loan Document to which it is a party; or (c) the legality,
validity, binding effect or enforceability against any Loan Party of any Loan
Document to which it is a party.

 

“Maturity Date” is defined in Section 2.1(a)(ii).

 

“MERS” means Mortgage Electronic Registration Systems, Inc., or any successor
thereto.

 

“Mortgage Loans” means conventional, residential, first-lien mortgage loans.

 

“MSR Market Value” means, on any Determination Date, the market value of all
MSRs as of the last day of the most recently ended calendar month for which a
monthly report has been provided to Borrowers by Phoenix Analytic Services, Inc.
(or such other analytic service then utilized by Borrowers and acceptable to
Lender) measured as the US dollar equivalent of a percentage of the price of the
unpaid balance of all MSRs - such monthly reports shall be substantially similar
in form to that report attached hereto as Exhibit E; provided, however, that if
the monthly report most recently delivered is more than 40 days old, such value
shall be deemed to be zero as of such Determination Date.

 

“MSRs” means all mortgage servicing rights (and all related rights to
compensation and reimbursement in connection therewith) owned or otherwise held
by IMC with respect to Mortgage Loans including, without limitation, those
mortgage servicing rights contemplated by each of the servicing agreements with
the Agencies listed on Schedule A hereto.

 

“Multiemployer Plan” means a multiemployer plan defined as such in Section 3(37)
of ERISA to which contributions are being made or have been made by, or for
which there is an obligation to make by or there is any liability, contingent or
otherwise, with respect to any Loan Party or any ERISA Affiliate and which is
covered by Title IV of ERISA.

 

7

--------------------------------------------------------------------------------


 

“Obligations” means, with respect to any Borrower, any and all obligations
(monetary or otherwise) of such Borrower to Lender arising under or in
connection with this Agreement or any of the other Loan Documents (including,
without limitation, the Term Notes) to which such Borrower is a party.

 

“OFAC” means the Office of Foreign Assets Control.

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools to Intercept and Obstruct Terrorism Act of 2001 (Title III of
Pub. L. 107-56, signed into law October 26, 2001).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to all or any of its functions under ERISA.

 

“Periodic Reports” means those reports that Holdings has filed or is required to
file with the SEC pursuant to the Securities Exchange Act of 1934, as amended.

 

“Permitted Liens” means:  (i) Agency interests or rights in MSRs, (ii) Liens in
favor of Warehouse Lenders in connection with Warehouse Facilities, (iii) Liens
in existence as of the date hereof and set forth on Schedule 1.1(a) attached
hereto, (iv) Liens in favor of equipment lessors securing equipment leases
incurred in the ordinary course of business; provided, that such liens may not
attach to any property other than the equipment so leased, (iv) Liens in favor
of Lender created pursuant to the Loan Documents, (vi) Liens for current taxes
not yet delinquent, and (vii) after the end of the Acknowledgment Waiver Period,
Liens on MSRs to the extent that such MSRs are not the subject of an Agency
Acknowledgment with Lender that is in full force and effect, it being understood
that such MSRs shall not constitute part of the Borrowing Base.

 

“Person” means any natural person, corporation, partnership, joint venture,
limited liability company, firm, association, trust, government, governmental
agency or any other entity, whether acting in an individual, fiduciary or other
capacity.

 

“Plan” means any employee benefit or other plan, other than a Multiemployer
Plan, established or maintained by, or for which there is an obligation to make
contributions by or there is any liability, contingent or otherwise with respect
to any Loan Party or any ERISA Affiliate and which is covered by Title IV of
ERISA or subject to Section 412 of the Code.

 

“Pledge Agreements” means (i) that certain Pledge Agreement, made by Holdings in
favor of Lender, of even date herewith, which provides for the pledge of stock
of IRES to be executed and delivered by Holdings to Lender on the Closing Date,
(ii) that certain Pledge Agreement, made by IRES in favor of Lender, of even
date herewith, which provides for the pledge of stock of IMC and IWLI to be
executed and delivered by Holdings to Lender on the Closing Date, and (iii) each
other Pledge Agreement delivered to Lender after the Closing Date in accordance
with Section 6.1(l).

 

“Prohibited Transaction” means any transaction set forth in Section 406 of ERISA
or Section 4975 of the Code which could reasonably be expected to result in a
Material Adverse Effect.

 

“Reportable Event” means any of the events set forth in Section 4043 of ERISA.

 

“Reprice Date” means the 1st day of each calendar month or, if such day is not a
London Business Day, the next succeeding London Business Day.

 

8

--------------------------------------------------------------------------------


 

“Requirement of Law” means as to any Person, the certificate of incorporation
and bylaws, the partnership agreement or other organizational or governing
documents of such Person and any law, treaty, rule or regulation or
determination of an arbitration or a court or other Governmental Body, in each
case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

 

“Residual Securities” means residual interests in Borrowers’ securitization
trusts reflected as trust assets and liabilities on Borrowers’ consolidated
financial statements, including, without limitation, those identified on
Schedule 1.1(b) attached hereto.

 

“Residual Securities Market Value”, on any Determination Date, means the market
value of the Residual Securities reflected in the quarterly valuations most
recently provided to Lender (including, without limitation, those valuations
used to prepare borrowers’ consolidated financial statements included as part of
Borrowers’ most recent Periodic Report on Form 10-Q or 10-K, as the case may be,
with the SEC), less any cash received with respect to the Residual Securities
received since the end of the calendar period covered by such Periodic Report -
such quarterly valuations shall be substantially similar in form to that
quarterly valuation attached hereto as Exhibit F; provided, however, that if
such quarterly valuation is more than 125 days old, such value shall be zero as
of such Determination Date.

 

“SEC” means the United States Securities and Exchange Commission and any
Governmental Body or agency succeeding to the functions thereof.

 

“Security Agreement” means that certain Security Agreement by and among the
Borrowers and IRES, on the one hand, and Lender, on the other hand, to be
executed and delivered by the Borrowers and IRES to Lender on the Closing Date
pursuant to Section 4.1(a) hereof.

 

“Standing Wire Instruction Letter” means an irrevocable instruction letter by
and between Borrowers and each financial institution with which the Designated
Account is maintained, a form of which is attached hereto as Exhibit G.

 

“Subsidiary” means any other corporation, association, joint stock company,
business trust, limited liability company, partnership or any other business
entity of which more than fifty percent (50%) of the outstanding voting stock,
share capital, membership, partnership or other interests, as the case may be,
is owned either directly or indirectly by any Person or one or more of its
Subsidiaries, or the management of which is otherwise controlled, directly, or
indirectly through one or more intermediaries, or both, by any Person and/or its
Subsidiaries. Unless otherwise specified to the contrary herein or the context
otherwise requires, Subsidiary shall refer to a Subsidiary of Holdings.

 

“Tangible Net Worth” means, for any Person as of any date, all amounts which, in
conformity with GAAP, would be included as stockholders’ equity on a balance
sheet of such Person; provided, however, there shall be excluded therefrom:
(a) goodwill, including any amounts, however designated, that represent the
excess of the purchase price paid for assets or stock over the value assigned
thereto; (b) patents, trademarks, trade names, and copyrights; (c) deferred
expenses; (d) loans and advances to any stockholder, director, officer, or
employee of such Person; and (e) all other assets which are properly classified
as intangible assets; provided that, for the purposes hereof, MSRs shall not be
considered intangible assets.

 

“Taxes” means any and all present and future taxes, duties, levies, imposts,
deductions, assessments, charges and any and all liabilities (including interest
and penalties and other additions to taxes) with respect to the foregoing, but
excluding Excluded Taxes.

 

9

--------------------------------------------------------------------------------


 

“Term Loan” is defined in Section 2.1(a)(i).

 

“Term Loan Commitment” is defined in Section 2.1(a)(i).

 

“Term Loan Maximum Amount” means Fifty Million Dollars ($50,000,000).

 

“Term Note” means each note delivered by the Borrowers to Lender hereunder the
form of which is attached hereto as Exhibit H.

 

“Total Debt” is defined in Section 6.1(f)(ii).

 

“UCC” means the Uniform Commercial Code as in effect in the applicable
jurisdiction from time to time, provided that, unless specified otherwise or the
context otherwise requires, such terms shall refer to the Uniform Commercial
Code as in effect in the State of New York.

 

“Unfunded Pension Liability” means the excess, if any, of (a) the funding target
as defined under Section 430(d) of the Code without regard to the special
at-risk rules of Section 430(i) of the Code, over (b) the value of plan assets
as defined under Section 430(g)(3)(A) of the Code determined as of the last day
of each calendar year, without regard to the averaging which may be allowed
under Section 310(g)(3)(B) of the Code and reduced for any prefunding balance or
funding standard carryover balance as defined and provided for in
Section 430(f) of the Code.

 

“Warehouse Equity Amount” means as of any Determination Date: with respect to
any Warehouse Facility an amount equal to: (i) in the case of a Warehouse
Facility styled as a loan agreement, the aggregate amount of unpaid principal of
all Financed Mortgage Loans financed under such Warehouse Facility less the sum
of (1) the outstanding borrowed balance under such Warehouse Facility plus
(2) all interest and fees owed by Borrower to the Warehouse Lender under such
Warehouse Facility; (ii) in the case of a Warehouse Facility styled as a
repurchase agreement, the aggregate amount of unpaid principal of all Financed
Mortgage Loans financed under such Warehouse Facility less the sum of the
(1) the aggregate of the repurchase price with respect to such Financed Mortgage
Loans plus (2) all other amounts owed by the seller to the buyer thereunder; and
(iii) in the case of a Warehouse Facility styled as the sale of participation
interests in Financed Mortgage Loans (which may, or may not, be evidenced by
participation certificates) to a participant, the aggregate amount of unpaid
principal of all Financed Mortgage Loans that are the subject of participation
interests thereunder less the sum of (1) the portion of the unpaid principal
balance of such Financed Mortgage Loans in which a participation interest has
been sold to such participant plus (2) all other amounts owed by a Borrower (as
the seller of such participation interests) to the participant thereunder.

 

“Warehouse Facility” means any line of credit, repurchase facility or other
similar facility extended by a Warehouse Lender to one or more Borrowers from
time to time to fund, and which are secured by or otherwise relate to, Mortgage
Loans that are held for sale, whether styled as a loan agreement, a repurchase
agreement or as a sale of participation interests in Mortgage Loans which, as of
the date hereof, include the facilities evidenced by the agreements listed on
Schedule B hereto.

 

“Warehouse Facility Payments” means all net funds paid by any Warehouse Lender
to any Borrower or received by any Borrower from any Warehouse Lender (or
otherwise) pursuant to any Warehouse Facility upon the sale or securitization of
any related Financed Mortgage Loans after the payment of all amounts owed to
such Warehouse Lender under the applicable Warehouse Facility for such Financed
Mortgage Loans.

 

10

--------------------------------------------------------------------------------


 

“Warehouse Lender” means any financial institution or other Person that has
provided, and may provide, a Warehouse Facility to any Borrower (as a lender in
the case of a Warehouse Facility styled as a loan agreement or as a
participation agreement, or a buyer in the case of a Warehouse Facility styled
as a repurchase agreement).

 

1.2          Accounting Matters.  Any accounting term used in this Agreement or
any other Loan Document shall have, unless otherwise specifically provided
therein, the meaning customarily given such term in accordance with GAAP, and
all financial computations thereunder shall be computed, unless otherwise
specifically provided therein, in accordance with GAAP consistently applied;
provided, however, that all financial covenants and calculations in the Loan
Documents shall be made in accordance with GAAP as in effect on the date of this
Agreement unless Borrowers and Lender shall otherwise specifically agree in
writing.  That certain items or computations are explicitly modified by the
phrase “in accordance with GAAP” shall in no way be construed to limit the
foregoing.

 

1.3          ERISA Matters.  If, after the date hereof, there shall occur, with
respect to ERISA, the adoption of any applicable law, rule, or regulation, or
any change therein, or any change in the interpretation or administration
thereof by the PBGC or any other Governmental Body, then any Borrower or Lender
may request a modification to this Agreement solely to preserve the original
intent of this Agreement with respect to the provisions hereof applicable to
ERISA, and the parties to this Agreement shall negotiate in good faith to
complete such modification.

 

1.4          Other Definitional Provisions. All definitions contained in this
Agreement are equally applicable to the singular and plural forms of the terms
defined.  The words “hereof”, “herein”, and “hereunder” and words of similar
import referring to this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement.  Unless otherwise specified, all
references in a Loan Document to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, the Loan Document in which such references appear.  Terms used
herein that are defined in the UCC, unless otherwise defined herein, shall have
the meanings specified in the UCC.  If and to the extent that the laws of the
State of California govern the interpretation of this Agreement, all references
herein to Article 9 of the California UCC shall be deemed to mean Division 9 of
the California UCC.  Any definition of or reference to any agreement, instrument
or other document shall be construed as referring to such agreement, instrument
or other document as from time to time amended, supplemented or otherwise
modified (subject to any restrictions on such amendments, supplements or
modifications set forth herein or in any other Loan Document).  Any reference to
any law shall include all statutory and regulatory provisions consolidating,
amending, replacing or interpreting such law and any reference to any law or
regulation shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time.

 

SECTION 2.        LOAN.

 

2.1       Term Loan.

 

(a)           Term Loan.

 

(i)            On the Closing Date, Lender shall advance to Borrowers a term
loan (the “Term Loan”) in the original principal amount of Thirty Million
Dollars ($30,000,000) (the “Term Loan Commitment”), which shall be evidenced by
a Term Note of even date herewith made by Borrowers in favor of Lender in the
amount of such Term Loan Commitment.

 

(ii)           Principal of the Term Loan, together with all accrued but unpaid
interest, shall be due and payable in full on December 19, 2016 (the “Maturity
Date”) or upon the earlier maturity

 

11

--------------------------------------------------------------------------------


 

hereof, whether by acceleration, payment or otherwise; provided, however, that
at Lender’s sole discretion, the Maturity Date may be extended for successive
additional six (6) month periods upon written request from Borrowers delivered
no fewer than 30 days prior to the expiration of the then applicable Maturity
Date (any new Maturity Date hereunder shall also be referred to as the “Maturity
Date”).  In no event shall the Maturity Date extend beyond December 18, 2017.

 

(iii)          Accrued interest shall be paid by Borrowers to Lender monthly, in
arrears on the fifth Business Day after the end of each Interest Period.

 

(iv)          Borrowers may from time to time prepay all or a portion of the
amounts outstanding under the Term Loan without penalty or premium; provided,
however, that with respect to any prepayments made within nine (9) months of the
Closing Date (other than those made as a result of a Borrowing Base Deficiency),
Borrowers shall pay to Lender a prepayment premium in an amount equal to
(x) fifty percent (50%) of the then applicable interest rate determined in
accordance with Section 2.3 multiplied by (y) the amount of such prepayment
except that in the event Lender invokes its rights under Section 2.3(b) such
that interest is accruing on the amounts outstanding under the Term Loan at the
rate per annum equal to the sum of the Base Rate plus eight and one-half percent
(8.5%), Borrower shall be entitled to make prepayments of all or any amounts
outstanding under the Term Loan without any prepayment premium.  Each partial
prepayment of the Term Loan shall be applied first to the next interest
installment that is due under the Term Loan (in the order due) and then the
balance shall be applied to principal amounts outstanding under the Term Loan.

 

(b)           Additional Advances.

 

(i)            If requested by Borrowers, Lender may from time to time, in its
sole discretion, make Additional Advances to the Borrowers in an aggregate
amount not to exceed the Term Loan Maximum Amount, the proceeds of which shall
be used solely to post required margin amounts due by Borrowers to Warehouse
Lenders or to repurchase Financed Mortgage Loans, in each case pursuant to the
Warehouse Facilities, or for such other purpose as agreed to in writing by
Lender and Borrower.

 

(ii)           Any such Additional Advance shall be deemed to be an advance
under the Term Loan and, if requested by Lender, evidenced by one or more
additional Term Notes.  In connection with any such Additional Advances,
Borrowers’ Chief Financial Officer shall (A) certify to Lender that there is a
required margin amount owing under a Warehouse Facility and set forth such
amount in its certification, and shall provide Lender with a copy of the
documentation evidencing such Warehouse Facility or (B) if the Additional
Advance is for another purpose referenced in Section 2.1(b)(i), provide similar
certification and documentation to Lender .

 

(iii)          Any request for an Additional Advance shall constitute a
certification by Borrowers, as of the date thereof, that:

 

(A)          all conditions to the making of the Term Loan set forth in this
Agreement have been satisfied (including, without limitation, the delivery of
the Borrowing Base Certificate as required in accordance with Section 2.2
hereof), and shall remain satisfied to the date of such Additional Advance (both
before and immediately after giving effect to such Additional Advance);

 

(B)          there is no Default or Event of Default in existence (both before
and immediately after giving effect to such Additional Advance); and

 

12

--------------------------------------------------------------------------------


 

(C)          the representations and warranties of the Borrowers contained in
this Agreement and the other Loan Documents are true and correct in all material
respects (both before and immediately after giving effect to such Additional
Advance) .

 

(v)           Lender shall fund any Additional Advance directly to the
applicable Warehouse Lender for the account of the Borrowers.

 

(c)           Use of Proceeds of Term Loan.  In addition to the purposes
described in Section 2.1(b)(i) above, the proceeds of the Term Loan shall be
used solely: (1) to repay any and all amounts then outstanding under that Master
Repurchase Agreement dated December 30, 2014 by and between Macquarie Alpine
Inc. and Holdings (2) to repay any and all amounts then outstanding under that
certain Credit Agreement dated March 26, 2014 by and between IMC and Wells Fargo
Bank National Association, and (3) for general corporate, working capital and
other lawful purposes.

 

2.2                               Borrowing Base Certificate; Borrowing Base
Deficiency.

 

(a)         On the Closing Date, and thereafter commencing on June 26, 2015, and
continuing on the last Business Day of each week, Borrowers shall furnish to
Lender a Borrowing Base Certificate as of the Determination Date in the week
immediately preceding the week that such Borrowing Base Certificate is
furnished.

 

(b)         Upon Lender’s receipt of such Borrowing Base Certificate, Lender
shall have two (2) Business Days to accept or reject the same.  Except as noted
below, at Lender’s sole cost and expense, if Lender rejects the computations set
forth in the Borrowing Base Certificate, Lender may engage an independent third
party firm to re-compute the Borrowing Base.  If and only if the third party
determines that Borrowers’ Borrowing Base calculation is incorrect by more than
$2,000,000, Borrowers shall pay the costs and expenses of such third party’s
computation.

 

(c)          If the aggregate outstanding principal amount of the Term Loan on
any Determination Date exceeds the Borrowing Base as of such Determination Date,
the amount of such excess shall be referred to as the “Borrowing Base
Deficiency” and Borrowers shall pay Lender the amount of such Borrowing Base
Deficiency in full within five (5) Business Days of their knowledge thereof or
receipt of written notice from Lender.

 

(d)         Each mandatory prepayment under this Section 2.2 or any other
mandatory or optional prepayment under this Agreement shall be in addition to
any scheduled interest installments.

 

2.3          Interest and Fees.

 

(a)         Interest.  Subject to clause (b) below, interest shall accrue on the
amounts outstanding under the Term Loan at the rate per annum equal to the sum
of LIBOR plus eight and one-half percent (8.5%).  Any outstanding principal of
the Term Loan and (to the fullest extent permitted by law) any other amount
payable by any Borrower under this Agreement or any other Loan Document that is
not paid in full when due (whether at stated maturity, by acceleration or
otherwise) shall bear interest at a rate per annum equal to the sum of
Borrowers’ applicable rate of interest for the

 

13

--------------------------------------------------------------------------------


 

amounts outstanding at such time plus two percent (2%) (the “Default Rate”) for
the period from and including the due date thereof to but excluding the date the
same is paid in full.  Additionally, at any time that an Event of Default exists
(other than under Section 8(m) herein), all outstanding and unpaid principal
amounts of all of the Obligations shall, to the extent permitted by law, bear
interest at the Default Rate.  Interest payable at the Default Rate shall be
payable from time to time on demand.

 

(b)         Illegality; Inability to Determine Rates.  If Lender determines that
any law has made it unlawful, or that any Governmental Body has asserted that it
is unlawful, for Lender to maintain the Term Loan with an interest rate
determined by reference to LIBOR, or to determine or charge interest rates based
upon LIBOR, or any Governmental Body has imposed material restrictions on the
authority of Lender to purchase or sell, or to take deposits of, Dollars in the
London interbank market, or if Dollar deposits are not being offered to banks in
the London interbank eurodollar market, or if adequate and reasonable means do
not exist for determining LIBOR for any Interest Period or if LIBOR for any
Interest Period does not adequately and fairly reflect the cost to Lender of
maintaining the Term Loan, then, during the thirty (30) day period after receipt
by Borrowers of written notice thereof by Lender, interest shall accrue on the
amounts outstanding under the Term Loan at the rate per annum equal to the sum
of the rate set forth in subparagraph (b) of the definition of the term “Base
Rate” plus eight and one-half percent (8.5%) and thereafter at the sum of the
Base Rate plus eight and one-half percent (8.5%), in each case until Lender
notifies Borrowers that the circumstances giving rise to such determination no
longer exist.

 

(c)          360 Day Year.  Accrued interest on all outstanding principal under
the Term Loan shall be due and payable on the last day of the applicable
Interest Period.  Interest on the Term Loan shall be computed on the basis of a
360-day year and shall be assessed for the actual number of days elapsed from
the first day of the applicable Interest Period, but excluding the last day of
such period.

 

(d)         Origination Fee.  On the Closing Date, Borrowers shall pay to Lender
an origination fee in an aggregate amount equal to one percent (1%) multiplied
by Thirty Million Dollars ($30,000,000); it is understood and agreed that such
origination fee shall be netted against the Term Loan amount such that the
amount funded by Lender at the Closing Date shall be net of such origination
fee.

 

2.4          Taxes.  To the extent permitted by applicable law, all payments
hereunder or under the Loan Documents (including any payment of principal,
interest, or fees) to, or for the benefit, of any person shall be made by
Borrower free and clear of and without deduction or withholding for, or account
of, any Taxes now or hereinafter imposed by any taxing authority.

 

14

--------------------------------------------------------------------------------


 

SECTION 3.        DEPOSIT ACCOUNT CONTROL AGREEMENTS.

 

3.1          Establishment of Deposit Account Control Agreements; Deposits in
Deposit Accounts.  Borrowers shall irrevocably instruct all Warehouse Lenders to
deposit all Warehouse Facility Payments directly into the Designated Account
pursuant to Standing Wire Instruction Letters, each of which shall be in form
and substance identical to or substantially similar to that set forth in
Exhibit G.  Borrowers shall not revoke or alter any of the instructions provided
pursuant to any of the Standing Wire Instruction Letters without the prior
written consent of Lender.  Without limiting any of the foregoing, if the
Designated Account is changed with the prior written consent of Borrowers and
Lender, any changed Designated Account shall be established with a commercial
bank, a savings bank or a savings and loan association which meets the
guidelines set forth by Fannie Mae as an eligible depository institution for
custodial accounts.  The Designated Account and each other Deposit Account shall
be subject to a Deposit Account Control Agreement, each of which shall be in
form and substance identical to or substantially similar to that set forth in
Exhibit D.  As contemplated by the form of the Deposit Account Control
Agreement, prior to the occurrence of an Event of Default, Borrowers shall have
access and authorization to withdraw monies as it sees fit from the Designated
Account and the other Deposit Accounts and upon the occurrence of an Event of
Default, Lender shall have the authority to notify those financial institutions
holding the Designated Account and the other Deposit Accounts to release monies
from the Designated Account and the Deposit Accounts without the consent of
Borrowers or any other Person in accordance with the terms of Deposit Account
Control Agreement in an amount sufficient to satisfy a Borrower Base Deficiency
or to repay the Term Note in whole or in part, all further to Section 9.1.

 

SECTION 4.        CONDITIONS PRECEDENT.

 

4.1.         Closing Conditions.  The funding of the Term Loan on the Closing
Date is subject to Lender’s confirmation of fulfillment of each of the following
conditions:

 

(a)           Delivery of Loan Documents.  Each Loan Party shall have executed
and delivered to Lender (in each case to the extent not previously executed and
delivered) this Agreement and each of the other Loan Documents to which it is a
party, including, without limitation, the Security Agreement and the Pledge
Agreements to be delivered on the Closing Date.

 

(b)           Representations and Warranties True.  The representations and
warranties contained in this Agreement and the other Loan Documents shall be
true and correct in all material respects on and as of the Closing Date with the
same effect as if such representations and warranties had been made on and as of
the Closing Date.

 

(c)           Absence of Material Adverse Effect.  Since December 31, 2014, no
change or changes or event or events shall have occurred which, in the
reasonable opinion of Lender, constitutes or is likely to have a Material
Adverse Effect.

 

(d)           Consents and Approvals.  All necessary consents, approvals and
authorizations of, and declarations, registrations and filings with,
governmental bodies and nongovernmental Persons required in order to consummate
the Term Loan shall have been obtained or made and shall be in full force and
effect, provided however that the parties acknowledge that the Agency
Acknowledgments with respect to MSRs shall not be required to be obtained until
the end of the Acknowledgment Waiver Period, and that, as contemplated by the
definition of the term “Borrowing Base”, no MSRs shall be included in the
calculations of the MSR Market Value (and therefore in the determination of the
Borrowing Base) after the end of the Acknowledgment Waiver Period unless the
Agency Acknowledgements related to such MSRs have been obtained and delivered to
Lender prior to the applicable Determination Date.

 

15

--------------------------------------------------------------------------------


 

(e)           Waivers.  Each of Borrowers’ Warehouse Lenders and each of the
Agencies shall have provided Borrowers with a written waiver of any violation of
any Warehouse Facility agreement or any Agency eligibility criteria, as
applicable, related to the calculation of Borrowers’ Tangible Net Worth after
giving effect to Borrowers’ acquisition of the mortgage operations of
CashCall, Inc.

 

(f)            Absence of Litigation, Orders.  There shall not be pending or, to
the knowledge of any Loan Party, threatened, any action, suit, proceeding,
governmental investigation or arbitration against or affecting any of the Loan
Parties or the respective assets or properties of any such Persons which Lender
reasonably believes in good faith is likely to have a Material Adverse Effect. 
No order of any court, arbitrator or governmental body shall be in effect which
Lender reasonably believes in good faith constitutes or is likely to have a
Material Adverse Effect.

 

(g)           Security Interests.  On or prior to the Closing Date, Lender shall
have received from each Loan Party such UCC financing statements, notices,
agreements, instruments and documents (including, without limitation, deposit
account control agreements with respect to the Designated Account) as Lender may
deem necessary or advisable in order to perfect the security interests created
pursuant to the Security Agreement; provided however, that the parties
acknowledge that the Agency Acknowledgments with respect to MSRs shall not be
required to be obtained until the end of the Acknowledgment Waiver Period.

 

(h)           Stock Certificates.  Lender shall have received all stock
certificates, together with stock powers endorsed in blank, pursuant to
Section 3.3 of the Pledge Agreements.

 

(i)            Amendment to Warrant.  Each of IMC and Lender shall have executed
and delivered that Second Amended and Restated Warrant of even date hereof in
the form attached hereto as Exhibit I.

 

(j)            Amendment to Exclusivity Agreement.  Each of IMC and Meadowlark
Capital LLC shall have executed and delivered that Amendment No. 1 to
Exclusivity Agreement of even date hereof in the form attached hereto as
Exhibit J.

 

(k)           Amendment to Services Agreement.  Each of IMC and Macquarie Credit
Investment Management Inc. shall have executed and delivered that Amendment
No. 1 to Services Agreement of even date hereof in the form attached hereto as
Exhibit K.

 

(l)            Funded IMC Debt.  On the Closing Date, Funded IMC Debt shall not
exceed $800 million.

 

(m)          Payment of Fees.  Borrowers shall have paid to Lender the fees due
under Section 2.3(d), or such fees shall be paid concurrently with the funding
of the Term Loan in accordance with Section 2.3(d).

 

(n)           Corporate Authority.  Lender shall have received from each Loan
Party a certificate of its Secretary dated as of the Closing Date as to:

 

(i) true and correct copies of the (i) certificate of incorporation certified by
the state of organization of such Person as of recent date and (ii) bylaws of
such Person, in each case with all amendments thereto;

 

(ii) corporate resolutions (or the equivalent) of each Loan Party authorizing
the transactions contemplated by this Agreement and the other Loan Documents,
approval of this Agreement and the other Loan Documents, in each case to which
such Person is party, and authorizing the execution and delivery of this
Agreement and the other Loan Documents;

 

16

--------------------------------------------------------------------------------


 

(iii) the incumbency and signature of the officers or other authorized persons
of such Person executing any Loan Document, and

 

(iv) a certificate of good standing or continued existence (or the equivalent
thereof) from each of Loan Party’s state of incorporation.

 

(o)           Closing Certificate.  Lender shall have received, a certificate of
the Chief Financial Officer of Holdings dated the Closing Date stating that to
the best of his knowledge after due inquiry,

 

(i) the conditions set forth in this Section 4.1 have been satisfied to the
extent required to be satisfied by each Loan Party;

 

(ii) the representations and warranties made by the Loan Parties in this
Agreement or any of the other Loan Documents, as applicable, are true and
correct in all material respects; and

 

(iii) no Default or Event of Default shall have occurred and be continuing or
would occur immediately after giving effect to the funding of the Term Loan;

 

(iv) since December 31, 2014, nothing shall have occurred which has had, or
could reasonably be expected to have, a Material Adverse Effect.

 

(p)           Lien Searches.  Lender shall have received the results of UCC, tax
lien and judgment lien searches showing all financing statements and other
documents or instruments on file against each Loan Party in the appropriate
filing offices together with (i) copies of such financing statements, and
(ii) payoff letters evidencing repayment in full of all Debt to be repaid, the
termination of all agreements relating thereto and the release of all Liens
granted in connection therewith, with UCC or other appropriate termination
statements and documents effective to evidence the foregoing (other than
Permitted Liens).

 

(q)           Letter of Direction.  Lender shall have received a letter of
direction containing funds flow information with respect to the proceeds of the
Term Loan on the Closing Date.

 

(r)            Opinions of Counsel.  Lender shall have received favorable
opinions of Manatt, Phelps & Phillips, LLP, legal counsel to the Loan Parties,
covering the matters set forth on Exhibit L.

 

(s)            Costs and Expenses.  Evidence that the costs and expenses
referred to in Section 10.2, to the extent incurred, shall have been paid in
full by Borrowers or that such costs and expenses shall be paid concurrently
with the funding of the Term Loan in accordance with Section 10.2.

 

(t)            Borrowing Base Certificate.  The chief financial officer of
Holdings shall have delivered a pro forma Borrowing Base Certificate to Lender
showing no Borrowing Base Deficiency after giving effect to the funding of the
Term Loan on the Closing Date.

 

(u)           Agency Acknowledgments.  Evidence that Borrower has requested that
each Agency execute an Agency Acknowledgement among Borrower, Lender and such
Agency.

 

17

--------------------------------------------------------------------------------


 

(u)           Other.  Satisfactory completion by Lender of its due diligence and
legal documentation, together with the necessary approvals by Lender’s
investment and/or credit committee.

 

SECTION 5.        REPRESENTATIONS AND WARRANTIES.  Each Borrower, jointly and
severally, hereby makes the following representations and warranties to Lender:

 

5.1          Organization.

 

(a)           Each of Holdings and IRES is a corporation duly organized, validly
existing and in good standing under, and is a registered organization within the
meaning of Article 9 of the UCC pursuant to, the laws of the State of Maryland.

 

(b)           Each of IMC and IWLI is a corporation duly organized, validly
existing and in good standing under, and is a registered organization within the
meaning of Article 9 of the UCC pursuant to, the laws of the State of
California.

 

(c)           Each other Loan party is duly organized, validly existing and in
good standing and is a registered organization within the meaning of Article 9
of the UCC pursuant to, the laws of its jurisdiction of organization.

 

5.2          Qualification to do Business.  Each Loan Party is duly qualified to
do business in each additional jurisdiction where the failure to so qualify
would have a Material Adverse Effect, and has all requisite power and authority
to own its assets and to carry on its business as now being conducted and as
proposed to be conducted, and to execute, deliver and perform its obligations
under this Agreement and the other Loan Documents to which it is a party.  No
liquidation or dissolution of any Loan Party is pending or, to the Borrowers’
knowledge, threatened.

 

5.3          Due Authorization.  The execution, delivery and performance by each
Loan Party of the Loan Documents to which such Loan Party is a party (i) have
been duly authorized by all requisite corporate or other action; (ii) will not
result (with or without notice and/or the passage of time) in any conflict with
or breach or violation of or default under, any provision of law, the articles
of incorporation, bylaws or other governing document of such Loan Party, any
provision of any indenture, agreement or other instrument to which such Loan
Party is a party, or by which it or any of its properties or assets are bound;
and (iii) will not result in the creation or imposition of any Lien, charge or
encumbrance of any nature whatsoever upon any of the properties or assets of
such Loan Party, except as may be permitted by the Loan Documents.  Each Loan
Document to which any Loan Party is a party has been duly executed and delivered
by such Loan Party and constitutes a legal, valid and binding obligations of
such Loan Party, enforceable in accordance with its terms, subject to the effect
of bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance and
other similar laws relating to or affecting creditors’ rights generally, or the
availability of equitable remedies.

 

5.4          Good Title; Leases; Assets; No Liens.  Each Loan Party, to the
extent applicable, has good and valid title (or, in the case of real property,
good and marketable title) to all assets owned by it, subject only to the
Permitted Liens and each Loan Party has a valid leasehold or interest as a
lessee or a licensee in all of its leased real property.  The Loan Parties own
or collectively have a valid leasehold interest in all assets that were owned or
leased (as lessee) by the Loan Parties immediately prior to the Closing Date to
the extent that such assets are necessary for the continued operation of the
Loan Parties’ businesses in substantially the manner as such businesses were
operated immediately prior to the Closing Date. Each Loan Party owns or has a
valid leasehold interest in all real property necessary for its

 

18

--------------------------------------------------------------------------------


 

continued operations and, to the best knowledge of Borrowers, no material
condemnation, eminent domain or expropriation action has been commenced or
threatened against any such owned or leased real property.  There are no Liens
on, and no financing statements on file with respect to, any of the assets owned
by the Loan Parties, except for the Permitted Liens.

 

5.5          Taxes.  Each Loan Party has filed on or before their respective due
dates or within the applicable grace periods, all United States federal, state,
local and other tax returns which are required to be filed or has obtained
extensions for filing such tax returns and is not delinquent in filing such
returns in accordance with such extensions and has paid all material taxes which
have become due pursuant to those returns or pursuant to any assessments
received by any such Loan Party, as the case may be, to the extent such taxes
have become due, except to the extent such taxes are being contested in good
faith by appropriate proceedings diligently conducted and with respect to which
adequate provision has been made on the books of such Loan Party as may be
required by GAAP.

 

5.6          No Defaults.  None of the Loan Parties is in default under any
agreement, contract, instrument or indenture to which any of the Loan Parties is
a party or by which it (or any of its assets) is bound, which default could
reasonably be expected to have a Material Adverse Effect nor, to the knowledge
of Borrowers, has any event occurred which, with the giving of notice, the lapse
of time, or both, would constitute a default under any such agreement, contract,
instrument or indenture, which default could reasonably be expected to have a
Material Adverse Effect.

 

5.7          Compliance with Laws.  Except as disclosed on Schedule 5.7, each
Loan Party has complied in all material respects with all applicable federal,
state and local laws, ordinances, codes, rules, regulations and guidelines
(including consent decrees and administrative orders) and is in compliance in
all material respects with all Requirements of Law.

 

5.8          Non-Contravention.  The execution, delivery and performance of this
Agreement and the other Loan Documents (including each Additional Advance) to
which each Loan Party is a party are not in contravention of the material terms
of any indenture, agreement or undertaking to which such Loan Party is a party
or by which it or its properties are bound.

 

5.9          Litigation.  Except as disclosed on Schedule 5.9, To the knowledge
of Borrowers, there is no suit, action, proceeding, including, without
limitation, any bankruptcy proceeding or governmental investigation pending
against or threatened against any Loan Party (other than any suit, action or
proceeding in which a Loan Party is the plaintiff and in which no counterclaim
or cross-claim against such Borrower has been filed), or any judgment, decree,
injunction, rule, or order of any court, government, department, commission,
agency, instrumentality or arbitrator outstanding against any Loan Party, nor is
any Loan Party in violation of any applicable law, regulation, ordinance, order,
injunction, decree or requirement of any governmental body or court which could
in any of the foregoing events reasonably be expected to have a Material Adverse
Effect.

 

5.10        Consents, Approvals and Filings, Etc.  Except as set forth on
Schedule 5.10, no material authorization, consent, approval, license,
qualification or formal exemption from, nor any filing, declaration or
registration with, any court, governmental agency or regulatory authority or any
securities exchange or any other Person (whether or not governmental) is
required in connection with (a) the execution, delivery and performance: (i) by
any Loan Party of this Agreement and any of the other Loan Documents to which
such Loan Party is a party or (ii) by the Loan Parties of the grant of security
interests granted, conveyed or otherwise established (or to be granted, conveyed
or otherwise established) by or under the Security Agreement, and (b) otherwise
necessary to the operation of its business, except in each case for (x) such
matters which have been previously obtained, and (y) such filings to be made
concurrently herewith or promptly following the Closing Date as are required by
the Security Agreement

 

19

--------------------------------------------------------------------------------


 

to perfect the security interests granted therein in favor of the Lender. All
such authorizations, consents, approvals, licenses, qualifications, exemptions,
filings, declarations and registrations which have previously been obtained or
made, as the case may be, are in full force and effect and, to the best
knowledge of Borrowers, are not the subject of any attack or threatened attack
by appeal or direct proceeding or otherwise.

 

5.11        Subsidiaries.  Except as disclosed in the Periodic Reports and as
updated on Schedule 5.11, no Loan Party has any Subsidiaries.

 

5.12        Solvency.  After giving effect to the consummation of the
transactions contemplated by this Agreement and other Loan Documents, each Loan
Party will be solvent, able to pay its indebtedness as it matures and will have
capital sufficient to carry on its businesses and all business in which it is
about to engage. The Loan Documents are being executed and delivered by the Loan
Parties to the Lender in good faith and in exchange for fair, equivalent
consideration. The Loan Parties do not intend to nor does management of the Loan
Parties believe the Loan Parties will incur debts beyond their ability to pay as
they mature. The Loan Parties do not contemplate filing a petition in bankruptcy
or for an arrangement or reorganization under the Bankruptcy Code or any similar
law of any jurisdiction now or hereafter in effect relating to any Loan Party,
nor does any Borrower have any knowledge of any threatened bankruptcy or
insolvency proceedings against a Loan Party.

 

5.13        Employee Matters. There are no strikes, slowdowns, work stoppages,
unfair labor practice complaints, grievances, arbitration proceedings or
controversies pending or, to the best knowledge of the Borrowers, threatened
against any Loan Party by any employees of any Loan Party, other than
non-material employee grievances or controversies arising in the ordinary course
of business.

 

5.14        Indebtedness.  Schedule 5.14 contains a true and complete list of
all Debt of each of Loan Parties as of the Closing Date after giving effect to
this Agreement.

 

5.15        Investment Company.  None of Loan Parties (i) an “investment
company” or a “person directly or indirectly controlled by or acting on behalf
of an investment company” within the meaning of the Investment Company Act of
1940, as amended, or (ii) subject to regulation under the Federal Power Act, the
Interstate Commerce Act, any state public utilities code, or any other federal
or state statute, rule or regulation limiting its ability to incur debt, pledge
its assets or perform its obligations under the Loan Documents.

 

5.16        Permits and Licenses.  Each Loan Party is in possession of all
permits, licenses or other authorizations of governmental bodies required for
the conduct of its business and the ownership of its respective properties
(including all licenses and certificates of occupancy which are material to the
ownership or operation of any real property) and their respective businesses are
being conducted in accordance with the requirements of such permits, licenses or
other authorizations of governmental bodies subject to such exceptions as would
not reasonably be likely to have, individually or in the aggregate, a Material
Adverse Effect.  Each Loan Party is duly registered as a mortgage lender and
servicer in each state in which it originates Mortgage Loans to the extent such
registration is required by any applicable law, rule, or regulation or any
order, writ, injunction, or decree of any Governmental Body or arbitrator,
except where the failure to register could not reasonably be expected to result
in a Material Adverse Effect.

 

5.17        Covenant Performance.  No Borrower believes, nor does it have any
reason or cause to believe, that it cannot perform each and every covenant
contained in this Agreement.

 

20

--------------------------------------------------------------------------------


 

5.18        Warranties and Covenants.  The warranties and covenants set forth
herein are no less restrictive than the warranties and covenants set forth in
those Warehouse Facilities of Borrowers in existence as of the Closing Date.

 

5.19        Disclosure.  Neither this Agreement, nor any statement, report or
other agreement, document or instrument furnished or to be furnished to Lender
in connection with this Agreement or any of the transactions contemplated hereby
contains any untrue statement of fact or omits to state a fact necessary to make
the statements herein or therein not misleading when considered in the context
in which it was provided.

 

5.20        Financial Statements; Etc.  The Periodic Reports contain audited
financial statements as at and for the fiscal year ended December 31, 2014 and
unaudited financial statements of Borrowers for the three-month period ended
March 31, 2015. Such financial statements are true and correct, have been
prepared in accordance with GAAP, and fairly and accurately present the
financial condition of each Borrower as of the respective dates indicated
therein and the results of operations for the respective periods indicated
therein.

 

5.21        Use of Proceeds; Margin Securities.  No Loan Party is engaged in the
business of extending credit for the purpose of purchasing or carrying “margin
stock” (within the meaning of Regulations T, U, or X of the Board of Governors
of the Federal Reserve System). The proceeds of the Term Loan will be used by
Borrowers solely for the purposes specified in Section 2.1(c). None of such
proceeds will be used to purchase or carry any “margin stock”, or to reduce or
retire any indebtedness originally incurred to purchase or carry “margin stock”
or for any other purpose that might constitute this transaction a “purpose
credit” within the meaning of such Regulation U. Neither any Borrower nor any
Person acting on behalf of any Borrower has taken or will take any action that
might cause the Term Notes or any of the other Loan Documents, including this
Agreement, to violate Regulation U or any other regulations of the Board of
Governors of the Federal Reserve System or to violate Section 7 of the
Securities Exchange Act of 1934 or any rule or regulation thereunder, in each
case as now in effect or as the same may hereinafter be in effect. The Borrowers
and their Affiliates own no “margin stock” except for that described in the
financial statements referred to in Section 5.20 and, as of the date hereof, the
aggregate value of all “margin stock” owned by the Borrowers and their
Affiliates does not exceed twenty-five percent (25%) of all of the value of all
of the Borrowers’ and their Affiliates’ assets.

 

5.22        ERISA.  Each Plan that is intended to qualify under
Section 401(a) of the Code has received a favorable determination letter from
the IRS or an application for such a letter is currently being processed by the
IRS with respect thereto and, to the knowledge of Borrowers, nothing has
occurred which would prevent, or cause the loss of, such qualification.  No
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan. 
There are no pending or, to the knowledge of any Borrower, threatened claims,
actions or lawsuits, or action by any Governmental Body, with respect to any
Plan.  There has been no Prohibited Transaction or violation of the fiduciary
responsibility rules with respect to any Plan.  No ERISA Event has occurred or
is reasonably expected to occur.  No Plan has any Unfunded Pension Liability. 
No Borrower or ERISA Affiliate has incurred, or reasonably expects to incur, any
liability under Title IV of ERISA with respect to any Plan (other than premiums
due and not delinquent under Section 4007 of ERISA).  No Borrower or ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Section 4201 or 4243 of ERISA with respect
to a Multiemployer Plan.  No Borrower or ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or 4212(c) of ERISA.

 

21

--------------------------------------------------------------------------------


 

5.23        Membership and Standing.  IMC is an approved member in good standing
of the MERS System.  IMC is (a) an approved servicer, seller/servicer or issuer,
as applicable, of Mortgage Loans for each Agency, (b) properly licensed and
qualified to do business and in good standing in each jurisdiction in which such
licensing and qualification is necessary to act as the servicer with respect to
any Mortgage Loans and (c) to the knowledge of Borrowers, no event has occurred
which would make IMC unable to comply with such eligibility requirements.  IMC
has not received any written notice from any Agency that it intends to terminate
or restrict IMC’s status as an approved servicer in its programs for which IMC
is registered, approved or authorized.

 

5.24        Foreign Assets Control Regulations and Anti-Money Laundering.  Each
Loan Party is in compliance in all material respects with all United States
economic sanctions laws, executive orders and implementing regulations as
promulgated by OFAC, and all applicable anti-money laundering and
counter-terrorism financing provisions of the Bank Secrecy Act and all
regulations issued pursuant to it.  No Loan Party or Affiliate of any of them
(a) is a Person designated by the United States government on the list of the
Specially Designated Nationals and Blocked Persons (the “SDN List”) with which a
United States Person cannot deal with or otherwise engage in business
transactions, (b) is a Person who is otherwise the target of United States
economic sanction laws such that a United States Person cannot deal or otherwise
engage in business transactions with such Person, or (c) is controlled by
(including without limitation by virtue of such person being a director or
owning voting shares or interests), or acts, directly or indirectly, for or on
behalf of, any person or entity on the SDN List or a foreign government that is
the target of United States economic sanctions prohibitions such that the entry
into, or performance under, this Agreement or any other Loan Document would be
prohibited under United States law.

 

5.25        Patriot Act.  Each Loan Party and each of their Affiliates are in
compliance in all material respects with (a) the Trading with the Enemy Act, and
each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B Chapter V, as amended), and all other enabling
legislation or executive order relating thereto, (b) the Patriot Act, and
(c) all other federal or state laws relating to “know your customer” and
anti-money laundering rules and regulations.  No part of the proceeds of the
Term Loan will be used directly or indirectly for any payments to any government
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977.

 

5.26        Borrowers’ Address. The chief executive office and principal place
of business for each Borrower is set forth in Section 11.5.

 

SECTION 6.        AFFIRMATIVE COVENANTS.

 

6.1          Borrower Covenants.  Until such time as the Obligations have been
satisfied in full, Borrowers covenant and agree that:

 

(a)                                 Financial Statements, Reports and Other
Information.

 

(i)            Borrowers shall furnish Borrowing Base Certificates to Lender in
accordance with Section 2.2(a).

 

(ii)           Borrower shall furnish to Lender copies of (x) the monthly
reports used to determine MSR Market Value and (y) the quarterly reports used to
determine Residual Securities Market Value, promptly after receipt thereof.

 

22

--------------------------------------------------------------------------------


 

(iii)          Borrowers shall furnish to Lender:

 

(A)          within 45 days after the last day of each of the first three fiscal
quarters of each fiscal year, internally prepared consolidated and consolidating
balance sheets of the Loan Parties as of the end of such quarter, and of the
related statements of operations, earnings and cash flows for such quarter and
for the portion of the fiscal year then ended, certified as true and correct by
Holdings’ chief financial officer,

 

(B)          within 120 days after the end of each fiscal year, copies of the
audited consolidated balance sheets of the Loan Parties as of the end of such
fiscal year and the related consolidated statements of operations, earnings and
cash flows for such fiscal year, together with the notes and consolidating
exhibit thereto, all in reasonable detail and stating in comparative form the
respective audited figures as of the end of and for the previous fiscal year,
accompanied by a report thereon of Holdings’ independent public accountants (the
“Accountants”), which report shall be unqualified as to going concern and scope
of audit and shall state that such financial statements present fairly the
consolidated financial position of the Loan Parties as at the end of such fiscal
year and the consolidated results of their operations and cash flows for such
fiscal year in conformity with GAAP applied on a basis consistent with prior
years and that the examination by the Accountants in connection with such
audited financial statements has been made in accordance with generally accepted
auditing standards, and

 

(C)          promptly upon request by Lender, copies of the Loan Parties’ annual
federal and state tax returns.

 

(iv)          Concurrently with the delivery of the financial statements
described in Section 6.1(a)(iii) for each fiscal year end and fiscal quarter
end, respectively, Holdings shall furnish to Lender a Covenant Compliance Report
on behalf of Borrowers duly executed by its chief financial officer.

 

(v)           Borrowers shall, and shall cause each other Loan Party to, provide
Lender with certain information, delivered from time to time or on a regular
schedule, as mutually agreed by the parties hereto, and which does not
constitute material undisclosed information of the type required to be disclosed
under Regulation FD and which is not otherwise publicly available in Holdings’
public filings, if any; any requests shall be made in writing and shall copy the
Company’s General Counsel.

 

(vi)          At any reasonable time and from time to time, each Borrower shall,
and shall cause each other Loan Party to, permit representatives of Lender to
(a) examine, inspect, review, evaluate and make physical verifications and
appraisals of the Collateral in any manner and through any medium that Lender
considers advisable, (b) examine, copy, and make extracts from its books and
records with respect to said Collateral, (c) visit and inspect its properties,
and (d) discuss its business, operations, and financial condition with its
executive officers.  Except during the existence of an Event of Default, any
such inspection shall be during business hours on reasonable notice.  Lender’s
cost of performing any such inspection during the existence of an Event of
Default (other than an Event of Default under Section 8(m)) shall be for the
account of Borrower.

 

23

--------------------------------------------------------------------------------


 

(vii)         Borrowers shall, and shall cause each other Loan Party to, as soon
as possible and in any event within five (5) days after any Loan Party or any
ERISA Affiliate knows or has that any ERISA Event or Prohibited Transaction has
occurred with respect to any Plan, a certificate of the chief financial officer
of Holdings setting forth the details as to such ERISA Event or Prohibited
Transaction and the action that the Loan Parties propose to take with respect
thereto.

 

(viii)        Borrowers shall, and shall cause each other Loan Party to,
promptly furnish to Lender from time to time such other information concerning
any Loan Party relating to the matters described herein as Lender may from time
to time reasonably request.

 

(ix)          Financial statements, opinions of independent certified public
accountants and other information required to be delivered by the Loan Parties
hereunder shall be deemed to have been delivered if the Company shall have
timely filed such information with the SEC on EDGAR or shall have made such
information available on its home page on the internet, which is located at
http://ir.impaccompanies.com/doc/aspx?iid.=103609 as of the date of this
Agreement.

 

(b)           Conduct of Business and Maintenance of Existence; Compliance with
Laws. Borrowers shall, and shall cause each other Loan Party to:

 

(i)            continue to engage in their respective business and operations
substantially as conducted immediately prior to the Closing Date;

 

(ii)           keep, and to cause each Subsidiary to keep, in full force and
effect its own corporate, company or partnership (as applicable) existence in
good standing; to continue to conduct and operate its business substantially as
presently conducted and operated and to maintain and protect all material
property used or useful in the conduct of its business and keep the same in good
repair and condition;

 

(iii)          preserve, renew and keep in full force and effect its existence
and maintain its qualifications to do business in each jurisdiction where such
qualifications are necessary for its operations;

 

(iv)          take all action it deems necessary in its reasonable business
judgment to maintain all rights, privileges and licenses necessary for the
normal conduct of its business except where the failure to so maintain such
rights, privileges or licenses could not, either singly or in the aggregate,
reasonably be expected to have a Material Adverse Effect; and

 

(v)           comply with all Contractual Obligations and Requirements of Law,
except to the extent that failure to comply therewith could not, either singly
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

24

--------------------------------------------------------------------------------


 

(c)           Payment of Obligations.  Borrowers shall, and shall cause each
other Loan Party to Pay, discharge or otherwise satisfy, at or before maturity
or before they become delinquent, as the case may be, all of its material
obligations of whatever nature, including without limitation all assessments,
governmental charges, claims for labor, supplies, rent or other obligations,
except where the amount or validity thereof is currently being appropriately
contested in good faith and reserves in conformity with GAAP with respect
thereto have been provided on the books of the Loan Parties.

 

(d)           Maintenance of Property; Insurance.  Borrowers shall, and shall
cause each other Loan Party to, keep all material property it deems, in its
reasonable business judgment, useful and necessary in its business in working
order (ordinary wear and tear excepted); (b) maintain insurance coverage with
financially sound and reputable insurance companies on physical assets and
against other business risks in such amounts and of such types as are
customarily carried by companies similar in size and nature (including without
limitation casualty and public liability and property damage insurance), and in
the event of acquisition of additional property, real or personal, or of the
incurrence of additional risks of any nature, increase such insurance coverage
in such manner and to such extent as prudent business judgment and present
practice or any applicable Requirements of Law would dictate; (c) in the case of
all insurance policies covering any Collateral, such insurance policies shall
provide that the loss payable thereunder shall be payable to the applicable Loan
Party; provided that after the occurrence and during the continuation of any
Event of Default, the Borrowers shall cause any such proceeds to be paid
directly to Lender.

 

(e)           Notices.  Borrowers shall, and shall cause each other Loan Party
to, promptly give written notice to the Lender of:

 

(i)            the occurrence of any Default or Event of Default of which any
Loan Party has knowledge, which notice shall set forth the details of such event
and the action that the Loan Parties have taken and propose to take with respect
thereto;

 

(ii)           any (a) litigation or proceeding existing at any time between any
Loan Party and any Governmental Body or other third party, or any investigation
of any Loan Party conducted by any Governmental Body, which could reasonably be
expected to have a Material Adverse Effect or (b) any material adverse change in
the financial condition of any Loan Party;

 

(iii)          the occurrence of any event which any Loan Party believes could
reasonably be expected to have a Material Adverse Effect, promptly after
concluding that such event could reasonably be expected to have such a Material
Adverse Effect;

 

(iv)          promptly after becoming aware thereof, the taking by the Internal
Revenue Service or any foreign taxing jurisdiction of a written tax position (or
any such tax position taken by any Borrower in a filing with the Internal
Revenue Service) which could reasonably be expected to have a Material Adverse
Effect, setting forth the details of such position and the financial impact
thereof;

 

(v)           any default or event of default by any Loan Party under any
Warehouse Facility or any other Debt, concurrently with delivery or promptly
after receipt (as the case may be) of any notice of default or event of default
under the applicable document, as the case may be; and

 

(vi)          any attachment, sequestration, or similar proceeding or
proceedings against any Loan Party involving an aggregate amount in excess of
$1,000,000 against any of its assets or properties.

 

25

--------------------------------------------------------------------------------


 

(f)            Financial Covenants:  IMC shall maintain:

 

(i)            a positive Tangible Net Worth measured at the end of each fiscal
quarter and each fiscal year;

 

(ii)           as of the last day of each fiscal quarter, a maximum ratio of
Total Debt to Equity for the then ending four (4) fiscal quarter period of not
more than 12.0:1.0, for which purposes “Total Debt” shall mean IMC’s outstanding
Debt as of the date measured, and “Equity” shall mean the positive difference,
if any, between the IMC’s total assets and IMC’s total liabilities as of such
date, each determined in accordance with GAAP; and

 

(iii)          at all times minimum Liquidity of at least Ten Million Dollars
($10,000,000).

 

(g)           Hedging. Borrowers shall maintain Hedging Transactions with
respect to the Financed Mortgage Loans on and after the Closing Date in
accordance with the requirements, if any, under the Warehouse Facilities.

 

(h)           Principal Place of Business. Borrowers shall, and shall cause each
other Loan Party to, maintain its principal place of business or chief executive
office at the address set forth in Section 11.5 unless such Person shall have
given Lender 30 days’ prior written notice of any change thereof.

 

(i)            Insurance. Borrowers shall, and shall cause each other Loan Party
to, maintain insurance with responsible and reputable insurance companies or
associations of such amounts and types as is usually carried by companies
engaged in similar businesses and owning similar properties in the same general
areas as the Loan Parties.  Borrowers shall, and shall cause each other Loan
Party to maintain all risk property damage insurance policies covering the
tangible property comprising the Collateral and, after the occurrence and during
the continuation of an Event of Default, to cause any proceeds of such policies
to be paid directly to Lender in reduction of the Term Loan.

 

(j)            Modification to Warehouse Facilities. Borrowers shall provide
written notice to Lender if any Warehouse Facility of the Borrowers is entered
into or modified after the Closing Date which incorporates financial covenants
more restrictive than those set forth in this Agreement, and shall agree to any
and all written amendments and modifications to this Agreement to contain
similar restrictions upon Lender’s request (it being understood and agreed that
such more restrictive covenants shall automatically, and without any further
action, apply to this Agreement whether or not such amendments are executed).

 

(k)           ERISA.  Borrowers shall, and shall cause each other Loan Party to
comply with material requirements, of ERISA, if applicable.

 

(l)            Further Assurances.  Borrowers shall, and shall cause each other
Loan Party to, take such actions and to execute and deliver any other documents,
instruments and agreements as are necessary or as may be reasonably requested by
Lender, consistent with this Agreement and the other Loan Documents, in order to
(i) preserve and protect Lender’s perfected, first priority security interest in
the Collateral, and (ii) ensure that any Subsidiary acquired or created after
the Closing Date shall become a Borrower hereunder or guarantee the Obligations
of the Borrower hereunder pursuant to a guaranty in form and substance
satisfactory to Lender.

 

26

--------------------------------------------------------------------------------


 

6.2          Borrower and Lender Covenants.  Borrowers and Lender covenant and
agree, jointly and severally, as follows:

 

(a)           Borrowers, on the one hand, and Lender, on the other hand (each a
“Recipient”), shall keep confidential and not disclose to any Person any
non-public information relating to the others operations that are provided to
Recipient (collectively, “Confidential Information”); provided, however, that

 

(i)            Recipient may disclose any Confidential Information to its and
its Affiliates’ directors, officers, employees, attorneys and accountants
(collectively, “Representatives”) who need to know such information in order for
Recipient to carry out its obligations hereunder (and who shall only use and
disclose such information as necessary to the carrying out of such obligations),
and Recipient shall be responsible for any disclosure of the Confidential
Information by any of its Representatives;

 

(ii)           Recipient may disclose such Confidential Information as may be
required by law or legal process, provided that if Recipient shall receive a
request to disclose any of the Confidential Information under a subpoena or
order, it shall (x) promptly notify the disclosing party thereof, (y) consult
with the disclosing party on the advisability of taking steps to resist or
narrow such request, and (z) if disclosure is required or deemed advisable,
cooperate with the disclosing party in any attempt it may make to obtain an
order or other assurance that confidential treatment will be accorded such of
the information that is disclosed;

 

(iii)          Recipient may disclose such Confidential Information as may be
required to be disclosed in any press release or publication that Recipient
shall be obligated to issue pursuant to any listing agreement with any
securities exchange or any securities exchange regulation, in which case
Recipient shall provide a copy thereof to disclosing party prior to such
issuance, make all reasonable efforts to consult in good faith with disclosing
party before issuing any such press release or publication and shall not issue
any such publication or press release prior to such consultation; and

 

(iv)          Recipient may disclose that information which it is required to
disclose under SEC rules and regulations or other state or federal regulatory
requirements.

 

(b)           Each party’s obligations under this Section 6.2 shall survive the
termination of this Agreement pursuant to and shall be enforceable for a period
of one year following such termination.

 

SECTION 7.        NEGATIVE COVENANTS.  Until such time as the Obligations have
been satisfied in full, Borrowers covenant and agree, jointly and severally,
that none of them shall, nor shall they permit any other Loan Party to:

 

7.1          Use of Funds.  Use any of the proceeds of the Term Loan or any
Additional Advance in contravention of the representations in Section 5.21 or
other than for the purposes stated in Section 2.1(c).

 

7.2          Pledge of Assets.  Mortgage, pledge, grant or permit to exist a
security interest in, or Lien upon, all or any portion of such Loan Party’s
assets now owned or hereafter acquired, except for Permitted Liens.

 

7.3          Other Indebtedness.  Incur or suffer to exist any Debt or
contingent liability other than (i) Debt described on Schedule 5.14,
(ii) Warehouse Facilities, (iii) Debt secured by Liens permitted by clause
(vii) of the definition of “Permitted Liens” and (iv) Debt that is expressly
subordinate to the Obligations pursuant to an agreement in form and substance
satisfactory to Lender.

 

27

--------------------------------------------------------------------------------


 

7.4          Merger, Consolidation, Transfer of Assets.

 

(a)           Merge into or consolidate with any other entity;

 

(b)           make any substantial change in the nature of any Loan Party’s
business as conducted as of the date hereof;

 

(c)           acquire all or substantially all of the assets of any other entity
(other than in a transaction permitted by Section 7.13); nor

 

(d)           sell, lease, transfer, mortgage, pledge or otherwise dispose of
properties or assets except to the extent provided for herein and except for the
sale of Financed Mortgage Loans, MSRs or such other properties or assets in the
ordinary course of business.

 

7.5          Guaranties.  Guarantee or become liable in any way as surety,
endorser (other than as endorser of negotiable instruments for deposit or
collection in the ordinary course of business), accommodation endorser or
otherwise for, nor pledge or hypothecate any assets of any Loan Party as
security for, any liabilities or obligations of any other person or entity,
except any of the foregoing in favor of Lender.

 

7.6          Levy.  Permit any levy, attachment or restraint to be made
affecting any of its material assets, unless the same is being contested in good
faith by appropriate proceedings, execution is stayed during such proceedings
and the subject Loan Party has taken appropriate reserves therefore in
accordance with GAAP.

 

7.7          Restricted Payments.  Declare or make any distributions, dividend,
payment or other distribution of assets, properties, cash, rights, obligations
or securities (collectively, “Distributions”) on account of any of its Equity
Interests, as applicable, or purchase, redeem or otherwise acquire for value any
of its Equity Interests, as applicable, or any warrants, rights or options to
acquire any of its Equity Interests, now or hereafter outstanding, except:

 

(a)           that each Loan Party may pay cash Distributions to any other Loan
Party;

 

(b)           that Holdings may declare and make Distributions payable in the
Equity Interests of Holdings, provided that the issuance of such Equity
Interests does not otherwise violate the terms of this Agreement and no Default
or Event of Default has occurred and is continuing at the time of making such
Distribution or would result from the making of such Distribution; and

 

(c)           as set forth on Schedule 7.7.

 

7.8          Change of Name.  Change its name, business or financial structure
or corporate identity in each case without giving prior written notice thereof
and taking such steps as may be necessary to preserve and continue Lender’s
security interests pursuant to the Security Agreement prior to effecting such
change.

 

7.9          Transactions With Affiliates.  Directly or indirectly, enter into
any transaction, including, without limitation, the purchase, sale, or exchange
of property, the rendering of any service or the payment of any management,
advisory or similar fees, with any Affiliate of any Loan Party (other than

 

28

--------------------------------------------------------------------------------


 

another Loan Party), except in the ordinary course of business and pursuant to
the reasonable requirements of such Loan Party’s business, pursuant to a
transaction which is otherwise expressly permitted under this Agreement or as
otherwise set forth in Schedule 7.9, and upon fair and reasonable terms no less
favorable to such Loan Party than would be obtained in a comparable arm’s-length
transaction with a Person not an Affiliate of a Loan Party as determined by
Holdings’ Board of Directors.

 

7.10        No Negative Pledge.  Enter into or permit to exist any arrangement
or agreement, other than pursuant to this Agreement or any Loan Document, which
directly or indirectly prohibits any Loan Party from creating or incurring a
Lien on the Collateral.

 

7.11        OFAC and Patriot Act.  Fail to comply with the laws, regulations and
executive orders referred to in Section 5.25 and Section 5.26 in all material
respects.

 

7.12        No Amendments.  Make any amendments or modifications to:

 

(a)                                 its organizational documents which have a
Material Adverse Effect, or

 

(b)                                 any Standing Wire Instruction Letter without
the prior written consent of Lender.

 

7.13        Investments.  Make or permit to exist any Investment in any other
Person except the following:

 

(a)           Investments in Persons which are engaged in the origination,
purchase and/or sale of residential and/or commercial mortgage loans or, in the
reasonable business judgment of Holdings’ Board of Directors, engaged in a
business which is complimentary to or synergistic with the origination, purchase
and/or sale of residential and/or commercial mortgage loans; provided that no
Default or Event of Default shall exist both before and immediately after giving
effect to such Investment;

 

(b)           contributions to the capital of any domestic wholly-owned
Subsidiary in existence on the Closing Date, so long as the recipient of any
such capital contribution has guaranteed the Obligations and such guaranty is
secured by a pledge of all of its Equity Interests and substantially all of its
real and personal property, in each case in accordance with Section 6.1(l);

 

(c)           Investments constituting Debt permitted by Section 7.3;

 

(d)           Permitted Liens;

 

(e)           (i) any evidence of Debt, maturing not more than one year after
such time, issued or guaranteed by the United States Government or any agency
thereof, (ii) commercial paper, maturing not more than one year from the date of
issue, or corporate demand notes, in each case (unless issued by Lender or its
holding company) rated at least A-l by Standard & Poor’s Ratings Services, a
division of The McGraw-Hill Companies, Inc. or P-l by Moody’s Investors
Service, Inc., (iii) any certificate of deposit, time deposit or banker’s
acceptance, maturing not more than one year after such time, or any overnight
Federal Funds transaction that is issued or sold by Lender or its holding
company (or by a commercial banking institution that is a member of the Federal
Reserve System and has a combined capital and surplus and undivided profits of
not less than $500,000,000.00), (iv) any repurchase agreement entered into with
Lender (or commercial banking institution of the nature referred to in clause
(iii)) which (x) is secured by a fully perfected security interest in any
obligation of the type described in any of clauses (i) through (iii) above and
(y) has a market value at the time such repurchase agreement is entered into of
not less than 100% of the repurchase obligation of Lender (or other commercial
banking institution) thereunder, (v) money market accounts or mutual funds which
invest exclusively in assets satisfying the foregoing requirements, and
(vi) other short term liquid investments approved in writing by Lender;

 

29

--------------------------------------------------------------------------------


 

(f)            bank deposits in the ordinary course of business; and

 

(g)           Investments listed on Schedule 7.15 as of the Closing Date.

 

SECTION 8.        EVENTS OF DEFAULT.  An “Event of Default” shall mean, for all
purposes under the Loan Documents, any one or more of the following:

 

(a)           If any Loan Party fails to perform, keep or observe any term,
provision, condition, covenant or agreement contained in this Agreement, the
Term Notes, the other Loan Documents or any other present or future agreement
between any Loan Party and Lender and ten (10) Business Days shall have elapsed
without the applicable breach being cured; provided, that in the case of any
Loan Party’s failure to pay interest or fees when due, two (2) Business Days
shall have elapsed without the applicable breach being cured; provided, further,
that with respect to the Loan Parties’ obligations under Sections 2.2(a) and
6.1(a), two (2) Business Days shall have elapsed without the applicable breach
being cured;

 

(b)           If any representation, statement, report or certificate made or
delivered by any Loan Party or any of their respective officers, employees or
agents to Lender is not true and correct when made in any material respect
(without duplication of any materiality qualifier contained therein);

 

(c)           If this Agreement or any other Loan Document shall cease to be in
full force and effect or shall be declared null and void or the validity or
enforceability thereof shall be contested or challenged by any Loan Party, or
any Loan Party shall deny that it has any further liability or obligation under
any of the Loan Documents or if Lender shall fail to have a valid and
enforceable, first priority, perfected security interest in any of the
Collateral, subject only to Permitted Liens;

 

(d)           If all or any of the assets of any Loan Party become subject to a
writ or distress warrant, or are levied upon, or come into the possession of any
judicial officer or assignee, or become subject to an order of forfeiture,
seizure, or divestiture (whether under the Racketeer Influenced and Corrupt
Organization Act of 1970 or otherwise) and the same are not released, discharged
or bonded against within thirty (30) days thereafter;

 

(e)           If a Borrowing Base Deficiency has occurred and continues for five
(5) Business Days;

 

(f)            If any Loan Party shall commence a voluntary proceeding seeking
liquidation, reorganization, or other relief with respect to itself or its debts
under any bankruptcy, insolvency, or other similar law now or hereafter in
effect or seeking the appointment of a trustee, receiver, liquidator, custodian,
or other similar official of it or a substantial part of its property or shall
consent to any such relief or to the appointment of or taking possession by any
such official in an involuntary case or other proceeding commenced against it or
shall make a general assignment for the benefit of creditors or shall generally
fail to pay its debts as they become due or shall take any action to authorize
any of the foregoing;

 

(g)           If an involuntary proceeding shall be commenced against any Loan
Party seeking liquidation, reorganization, or other relief with respect to it or
its debts under any bankruptcy, insolvency, or other similar law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian, or other similar official for it or a substantial part of
its property, and such involuntary proceeding shall remain undismissed and
unstayed for a period of sixty (60) days;

 

30

--------------------------------------------------------------------------------


 

(h)                                 If any Loan Party is enjoined, restrained or
in any way prevented by court order from continuing to conduct all or any
material part of its business affairs;

 

(i)                                     If a notice of Lien, levy or assessment
is filed of record with respect to any or all of the assets of any Loan Party by
the United States Government, or any department, agency or instrumentality
thereof, or by any state, county, municipal or other government agency, or if
any taxes or debts owing at any time hereafter to any one or more of such
entities becomes a Lien, whether choate or otherwise, upon any or all of a Loan
Party’s assets and the same is not paid on the payment date thereof, unless the
same is being contested in good faith by appropriate proceedings, execution is
stayed during such proceedings and such Loan Party has taken appropriate
reserves therefore in accordance with GAAP;

 

(j)                                    If a judgment or other claim in excess of
One Million Dollars ($1,000,000) above any insurance coverage individually or in
the aggregate becomes a Lien or encumbrance upon any or all of a Loan Party’s
assets and the same is not satisfied, dismissed or bonded against within thirty
(30) calendar days thereafter;

 

(k)                                 If a Change of Control occurs with respect
to any Loan Party;

 

(l)                                     Any event of default with respect to any
Warehouse Facility, convertible indebtedness of Holdings or any other Debt
permitted by Section 7.3 shall have occurred, or any other event has occurred
with respect to any such Debt which requires the prepayment of such Debt in full
prior to its stated maturity, and any holder or holders of such Debt shall have
accelerated the maturity thereof.

 

(m)                             If a Material Adverse Effect has occurred;
provided, however, that none of the following shall constitute, or shall be
considered in determining whether there has occurred, and no event,
circumstance, change or effect resulting from or arising out of any of the
following, shall constitute, a Material Adverse Effect: (x) changes in the
national or world economy or financial markets as a whole or changes in general
economic conditions that affect the industries in which the Borrower and its
subsidiaries conduct their business or (y) any change in applicable law, rule or
regulation or GAAP or interpretation thereof after the date hereof;

 

(n)                                 If IMC’s status as an Agency-approved
servicer is terminated; or

 

(o)                                 If any Loan Party become subject to
registration as an “investment company” or a “person directly or indirectly
controlled by or acting on behalf of an investment company” within the meaning
of the Investment Company Act of 1940, as amended.

 

SECTION 9.                         RIGHTS AND REMEDIES.

 

9.1                               Lender Remedies.

 

(a)                                 If any Event of Default under clauses (f) or
(g) of Section 8 shall occur, all outstanding Obligations shall automatically be
and become immediately due and payable, without notice or demand.  If any other
Event of Default shall occur for any reason, whether voluntary or involuntary,
and be continuing, Lender may, by notice to Borrowers, declare all or any
portion of the outstanding Obligations to be due and payable, whereupon the full
unpaid amount of such Obligations which shall be so declared due and payable
shall be and become immediately due and payable, without further notice, demand
or

 

31

--------------------------------------------------------------------------------


 

presentment.  In addition, upon any Event of Default Lender shall have the right
to exercise any and all remedies available to it at law or in equity as well as
any rights or remedies specified in any of the Loan Documents, all of which
shall be cumulative and may be exercised successively or concurrently;

 

(b)                                 Notwithstanding the provisions of
Section 9.1, Lender shall in no way be entitled to foreclose the security
interest granted pursuant to the Pledge Agreement or in any way transfer or sell
any Equity Interests of any Loan Party subject to the Pledge Agreement and/or
the Security Agreement unless (i) an Event of Default under clauses (f) or
(g) of Section 8 has occurred, (ii) an Event of Default under clause (e) of
Section 8 has occurred and continues for twenty five (25) Business Days, or
(iii) an Event of Default under clauses (a), (b), (c), (d), (h), (i), (j), (k),
(l), (m), (n) or (o) of Section 8 has occurred and Lender (A) has first
commenced remedial action against the Collateral (which, for the avoidance of
doubt, does not include any of the “Pledged Collateral,” as such term is defined
in each of the Pledge Agreements), (B) has determined, in its reasonable
judgment, that the value of such Collateral will be insufficient to satisfy the
Obligations and (C) has delivered written notice to Borrowers of the occurrence
of the Events of Default described in this Section 9.1(b)(iii) and forty (40)
Business Days shall have elapsed from the date of receipt by Borrowers of that
notice set forth in Section 9.1(b)(iii)(C).

 

(c)                                  Each Borrower shall be jointly and
severally liable for any deficiency, which Borrowers shall pay to Lender
immediately upon demand.

 

9.2                               Waiver.  With respect to the rights and
remedies of Lender, the parties have expressly agreed that (i) no Default or
Event of Default shall be waived by Lender except in writing and no waiver of
any Default or Event of Default shall be a waiver of any other Default or Event
of Default or of the same Default or Event of Default on a future occasion;
(ii) no single or partial exercise by Lender of any of its rights, powers or
privileges under the Loan Documents, or any delay in the exercise thereof, shall
preclude any other or further exercise thereof; and (iii) no forbearance on the
part of Lender in enforcing any of its rights under Loan Documents, nor any
renewal, extension or rearrangement of any payment or covenant to be made or
performed by the Loan Parties under the Loan Documents, shall constitute a
waiver of any of the terms of the Loan Documents, or of any such right.

 

9.3                               Unconditional Obligations.  The obligations of
Borrowers to make payments to Lender as required hereunder, shall be
unconditional and irrevocable and not subject to any qualification or exception
whatsoever, including, without limitation:

 

(a)                                 Any lack of validity or enforceability of
this Agreement or any of the other Loan Documents;

 

(b)                                 Any amendment, modification, waiver,
consent, or any substitution, exchange or release of or failure to perfect any
interest in collateral or security, with respect to or under the Security
Agreement;

 

(c)                                  The existence of any claim, setoff, defense
or other right which Borrowers or any other Loan Party or any of their
Affiliates may have at any time against the Lender or any of its Affiliates,
whether in connection with this Agreement, any of the Loan Documents, the
transactions contemplated herein or therein or any unrelated transactions (other
than claims with respect to losses suffered by IMC and determined by a final,
non-appealable order by a court of competent jurisdiction to have resulted from
a failure of Lender or its Affiliates to have performed their respective
obligations under that certain Flow Mortgage Loan Purchase Agreement dated as of
September 10, 2014 between IMC and Meadowlark Depositor, LLC);

 

32

--------------------------------------------------------------------------------


 

(d)                                 Any failure, omission, delay or lack on the
part of the Lender to enforce, assert or exercise any right, power or remedy
under this Agreement, any of the other Loan Documents; or

 

(e)                                  Any other event or circumstance that would,
in the absence of this Section 9.3, result in the release or discharge by
operation of law or otherwise of Borrowers from the performance or observance of
any obligation, covenant or agreement contained herein.

 

9.4  Setoff.  If an Event of Default exists, Lender shall have the right to set
off and apply against the Obligations in such manner as Lender may determine, at
any time and without notice to Borrowers, any and all deposits (general or
special, time or demand, provisional or final, excluding amounts held in
safekeeping or in trust accounts) or other sums at any time credited by or owing
from Lender or any of its Affiliates to any Borrower whether or not the
Obligations are then due.  The rights and remedies of Lender hereunder are in
addition to other rights and remedies (including, without limitation, other
rights of setoff) which Lender may have.

 

SECTION 10.                  INDEMNIFICATION; JOINT AND SEVERAL.

 

10.1                        Indemnification. In consideration of the execution
and delivery of this Agreement by Lender and Lender’s agreement to provide the
Term Loan hereunder, Borrowers hereby jointly and severally indemnify, exonerate
and hold Lender and each of their respective parents, officers, directors,
employees, trustees, advisors and agents (collectively, the “Indemnified
Parties”) free and harmless from and against any and all actions, causes of
action, suits, losses, costs, liabilities and damages, and expenses incurred in
connection therewith (irrespective of whether any such Indemnified Party is a
party to the action for which indemnification hereunder is sought), including
reasonable attorneys’ fees and disbursements (collectively, the “Indemnified
Liabilities”), incurred by the Indemnified Parties or any of them as a result
of, or arising out of, or relating to any transaction financed or to be financed
in whole or in part, directly or indirectly, with the proceeds of the Term Loan,
except for any such Indemnified Liabilities arising for the account of a
particular Indemnified Party by reason of the relevant Indemnified Party’s own
gross negligence or willful misconduct as determined by a final non-appealable
order by a court of competent jurisdiction.  If and to the extent that the
foregoing undertaking may be unenforceable for any reason, Borrowers hereby
agree to make the maximum contribution to the payment and satisfaction of each
of the Indemnified Liabilities which is permissible under applicable law.

 

10.2                        Expenses.  Each Borrower hereby agrees to pay,
jointly and severally, on demand: (a) all reasonable costs and expenses of
Lender, not to exceed $150,000, in connection with the preparation, negotiation,
execution, and delivery of this Agreement and the other Loan Documents,
including, without limitation, the reasonable fees and expenses of legal
counsel, advisors, consultants, and auditors for Lender - it is understood and
agreed that all such costs and expenses shall be netted against the Term Loan
Amount such that the amount funded by Lender at the Closing Date shall be net of
such costs and expenses; (b) all reasonable costs and expenses of Lender in
connection with any and all amendments, modifications, renewals, extensions, and
supplements thereof and thereto, including, without limitation, the reasonable
fees and expenses of legal counsel, advisors, consultants, and auditors for
Lender; (c) all costs and expenses of Lender in connection with any Default or
Event of Default and the enforcement of this Agreement or any other Loan
Document, including, without limitation, the fees and expenses of legal counsel,
advisors, consultants, and auditors for Lender; (d) all transfer, stamp,
documentary, or other similar taxes, assessments, or charges levied by any
Governmental Body in respect of this Agreement or any of the other Loan
Documents; (e) all reasonable costs, expenses, assessments, and other charges
incurred in connection with any filing, registration, recording, or perfection
of any Lien contemplated by this Agreement or any other Loan Document; and
(f) all other costs and expenses incurred by Lender in connection with this
Agreement or any other Loan Document, any litigation, dispute, suit, proceeding
or action; the enforcement of its rights and remedies, and the protection of its
interests in bankruptcy,

 

33

--------------------------------------------------------------------------------


 

insolvency or other legal proceedings, including, without limitation, all costs,
expenses, and other charges (including Lender’s internal charges) incurred in
connection with evaluating, observing, collecting, examining, auditing,
appraising, selling, liquidating, or otherwise disposing of the Collateral or
other assets of Borrowers.

 

10.3                        Joint and Several.  Each undersigned Borrower hereby
agrees that it is jointly and severally, directly, and primarily liable to
Lender for payment and performance in full of all duties, obligations and
liabilities under this Agreement and each other document, instrument and
agreement entered into by such Borrower with or in favor of Lender in connection
herewith, and that such liability is independent of the duties, obligations and
liabilities of any other Loan Party.

 

SECTION 11.                  MISCELLANEOUS.  The parties agree to the following
miscellaneous terms:

 

11.1                        Entire Agreement.  This Agreement and the Exhibits
and Schedules referred to herein and the Loan Documents contain the entire
understanding of the parties hereto with regard to the subject matter contained
herein or therein, and supersede all prior agreements, understandings or letters
of intent between or among any of the parties hereto.

 

11.2                        Amendment and Counterparts.  This Agreement may not
be amended, supplemented or otherwise modified except by written agreement
executed and delivered by each of the parties hereto.  This Agreement and any
amendment hereto may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same agreement.  Receipt of an executed signature page to this Agreement by
facsimile or other electronic transmission shall constitute effective delivery
thereof.  Electronic records of executed Loan Documents maintained by Lender
shall be deemed to be originals.

 

11.3                        Successors and Assigns.

 

(a)                                 This Agreement shall be binding upon and
shall inure to the benefit of Borrowers and Lender and their respective
successors and assigns.

 

(b)                                 The foregoing shall not authorize any
assignment by any Borrower of its rights or duties hereunder, and, except as
otherwise provided herein, no such assignment shall be made (or be effective)
without the prior written approval of Lender, which approval may be withheld in
its sole discretion.

 

(c)                                  Except after the occurrence and during the
continuation of an Event of Default, Lender may not assign Lender’s rights and
obligations hereunder and under the other Loan Documents to a non-Affiliate
without the prior written approval of Borrowers, which consent may be withheld
in its sole discretion.

 

(d)                                 Lender shall have the right at any time and
from time to time to grant participations in the Obligations and any Loan
Documents to any Affiliate of Lender.  Each actual or proposed participant shall
be entitled to receive all information received by Lender regarding the Loan
Parties.

 

11.4                        Partial Invalidity.  Wherever possible, each
provision hereof shall be interpreted in such manner as to be effective and
valid under applicable law, but in case any one or more of the provisions
contained herein shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such provision shall be ineffective to the extent,
but only to the extent, of such invalidity, illegality or unenforceability
without invalidating the remainder of such invalid, illegal or unenforceable
provision or

 

34

--------------------------------------------------------------------------------


 

provisions or any other provisions hereof, unless such a construction would be
unreasonable.  The parties hereto shall endeavor in good faith negotiations to
replace the invalid, illegal or unenforceable provision with a valid provision,
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provision.

 

11.5                        Communications.  Except as may be otherwise agreed
by all parties hereto, all notices or other communications required or permitted
hereunder shall be in writing and shall be deemed given or delivered (i) when
delivered, if delivered personally, (ii) if transmitted by fax, when
confirmation of transmission is received, (iii) when sent, if sent by email, or
(iv) if sent by registered or certified mail, return receipt requested, or by
private courier, when received; and shall be addressed as follows (or to such
other address as any party hereto may specify by written communication to the
other in accordance with the terms hereof):

 

If to Lender:

 

Macquarie Alpine Inc.
125 W 55th St.,
New York, NY 10019
Attention: CFM Alternative Credit Strategies
Email:  MacquarieMCIMINotices@macquarie.com

 

If to Borrowers:

 

Impac Mortgage Corp.
19500 Jamboree Road
Irvine, California 92612
Attention:  Ron Morrison
Email:  ron.morrison@impaccompanies.com
Fax: (949) 706-6208

 

11.6                        Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT
GIVING EFFECT TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF OTHER THAN
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW).

 

11.7                        Choice of Forum.  Any lawsuit, action or proceeding
with respect hereto shall only be brought in the courts of the State of New York
or of the United States of America for the Southern District of New York, and
each party hereto hereby accepts for itself, generally and unconditionally, the
jurisdiction of those courts.  Each party hereto hereby irrevocably waives any
objection, including any objection to the laying of venue or based on the
grounds of forum non conveniens, that it may now or hereafter have to the
bringing of any lawsuit, action or proceeding in those jurisdictions.

 

11.8                        Cumulative Remedies.  Each right, power and remedy
of a party hereto provided herein or that exists at law or in equity shall be
cumulative and in addition to every other right, power or remedy such party may
have, except as otherwise expressly set forth in this Agreement.

 

11.9                        Waiver of Jury Trial.  EACH PARTY HERETO IRREVOCABLY
WAIVES TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING, WHETHER AT LAW OR
EQUITY, BROUGHT BY ANY OTHER PARTY HERETO IN CONNECTION WITH THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY.

 

35

--------------------------------------------------------------------------------


 

11.10                 No Partnership Intended.  Nothing in this Agreement is
intended or shall be deemed or construed to create a partnership or joint
venture between the parties hereto.  Each party hereto is an independent
contractor in relation to the other parties hereto with respect to all matters
arising under this Agreement.

 

11.11                 Waivers.  Any term or provision of this Agreement may be
waived, or the time for its performance may be extended, by the party or parties
hereto entitled to the benefit thereof.  Any such waiver shall be validly and
sufficiently authorized for the purposes of this Agreement.  The failure of any
party hereto to enforce at any time any provision of this Agreement shall not be
construed to be a waiver of such provision, nor in any way to affect the
validity of this Agreement or any part hereof or the right of any party hereto
thereafter to enforce each and every such provision.  No waiver of any breach of
this Agreement shall be held to constitute a waiver of any other or subsequent
breach.

 

11.12                 Limitation of Recourse.  No director, officer, employee or
Affiliate of any party hereto, as such, shall have any liability for any
obligations of such party under this Agreement (except to the extent such
director, officer, employee or Affiliate has engaged in fraud, gross negligence
or willful misconduct).  Notwithstanding the foregoing, each party hereto shall
be liable for any breach or failure of the obligations of such party’s
directors, officers, employees or Affiliates pursuant to this Agreement.

 

11.13                 No Duty.  All attorneys, accountants, appraisers, and
other professional Persons and consultants retained by each party hereto shall
have the right to act exclusively in the interest of such party and shall have
no duty of disclosure, duty of loyalty, duty of care, or other duty or
obligation of any type or nature whatsoever to any Loan Party or any of any
other party equity holders, Affiliates, officers, employees, attorneys, agents,
or any other Person.

 

11.14                 Lender Not Fiduciary.  The relationship between Borrowers
and Lender is solely that of debtor and creditor, and Lender has no fiduciary or
other special relationship with Borrowers, and no term or condition of any of
the Loan Documents shall be construed so as to deem the relationship between
Borrowers and Lender to be other than that of debtor and creditor.

 

11.15                 Equitable Relief.  Each Borrower recognizes that in the
event any Borrower fails to pay, perform, observe, or discharge any or all of
the Obligations, any remedy at law may prove to be inadequate relief to Lender. 
Each Borrower therefore agree that Lender, if Lender so requests, shall be
entitled to temporary and permanent injunctive relief in any such case without
the necessity of proving actual damages.

 

11.16                 Captions.  Section captions used in this Agreement are for
convenience only and shall not affect the construction of this Agreement.

 

[remainder of page intentionally left blank; signatures follow]

 

36

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Loan Agreement as of the date
first set forth above.

 

Borrowers:

 

IMPAC MORTGAGE CORP.

 

 

 

By:

/s/ Todd R. Taylor

 

Name:

Todd R. Taylor

 

Title:

CFO

 

 

 

IMPAC MORTGAGE HOLDINGS, INC.

 

 

 

By:

/s/ Todd R. Taylor

 

Name:

Todd R. Taylor

 

Title:

CFO

 

 

 

IMPAC WAREHOUSE LENDING, INC.

 

 

 

By:

/s/ Todd R. Taylor

 

Name:

Todd R. Taylor

 

Title:

CFO

 

 

 

INTEGRATED REAL ESTATE SERVICE CORP.

 

 

 

By:

/s/ Todd R. Taylor

 

Name:

Todd R. Taylor

 

Title:

CFO

 

 

 

 

 

Lender:

 

 

 

MACQUARIE ALPINE INC.

 

 

 

 

 

By:

/s/ Steven M. Ujvary

 

Name:

Steven M. Ujvary

 

Title:

Managing Director

 

 

 

/s/ Vincent Basulto

 

Vincent Basulto

 

Managing Director

 

 

37

--------------------------------------------------------------------------------


 

EXHIBIT A

 

BORROWING BASE CERTIFICATE

of

IMPAC MORTGAGE HOLDINGS, INC.

 

A Maryland Corporation

June 19, 2015

 

Reference is hereby made to that certain Loan Agreement dated as of the date
hereof, including all attachments, exhibits and appendices thereto (as amended
and supplemented to date, the “Loan Agreement”), by and among Impac Mortgage
Holdings, Inc. (the “Company”), Integrated Real Estate Service Corp., Impac
Mortgage Corp., Impac Warehouse Lending, Inc. and Macquarie Alpine Inc.
Capitalized terms used herein but not otherwise defined shall have those
meanings ascribed to such terms in the Loan Agreement.

 

The undersigned, in his capacity as Chief Financial Officer of the Company (and
not in his personal capacity), hereby certifies that, pursuant to Section 2.2 of
the Loan Agreement, attached hereto as Exhibit A are the computations by which
the Borrowing Base is determined on the applicable Determination Date in the
week immediately preceding the week that this Borrowing Base Certificate is
being furnished.

 

(Signature page follows)

 

38

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Certificate to be executed
as of the date first written above.

 

 

 

By:

 

 

 

Name:

Todd R. Taylor

 

 

Title:

Chief Financial Officer

 

39

--------------------------------------------------------------------------------


 

Exhibit A

 

Borrowing Base Computations

 

See attached.

 

40

--------------------------------------------------------------------------------


 

EXHIBIT B

 

COVENANT COMPLIANCE REPORT

 

 

DATE:

LENDER:

Macquarie Alpine, Inc.(“Lender”)

BORROWER:

Impac Mortgage Holdings, Inc., Impac Mortgage Corp., Impac Warehouse
Lending, Inc. and Integrated Real Estate Service Corp. (collectively and
individually “Borrower” or “Borrowers”)

 

This certificate is delivered under the Loan Agreement, dated as of            
(as further amended, modified, supplemented, or restated from time to time, the 
“Agreement”), between BORROWERS and LENDER.  Capitalized terms not defined
herein shall have the meanings assigned to such terms in the AGREEMENT.

 

The undersigned Chief Financial Officer hereby certifies as of the date hereof
that he/she is authorized to execute and deliver this certificate to LENDER on
behalf of BORROWERS, and that as of [date at the end of the period indicated
above] (the “Reporting Date”):

 

(a)                                 The undersigned has reviewed and is familiar
with the terms and provisions of the Loan Documents and has made, or caused to
be made under his/her supervision, a detailed review of the transactions and
condition (financial or otherwise) of BORROWERS during the period covered by the
attached financial statements, and no Event of Default (nor any Default) exists
which has not been cured or waived (except the Events of Default or Defaults, if
any, together with the details of the actions that BORROWERS are taking or
propose to take with respect thereto, described on Annex A to this Certificate);

 

(b)                                 The financial statements of BORROWER
attached to this certificate were prepared in accordance with Generally Accepted
Accounting Principles (“GAAP”), fairly present the financial condition and the
results of operations of BORROWER on the dates and for the periods indicated,
subject, in the case of interim financial statements, to normally recurring
year-end adjustments, and except as set forth on Annex B to this certificate, no
change in GAAP, or in the application thereof, occurred since the date of the
most recent financial statements of BORROWER previously delivered to Lender (if
any change in GAAP or the application of GAAP has occurred, then BORROWER shall
specify the effect of such change on the financial statements accompanying this
certificate);

 

(c)                                  BORROWERS are in compliance with Section 6
and 7 of the AGREEMENT, and calculations evidencing IMC’s compliance with
Section 6(f) are as set forth on Annex C to this certificate;

 

 

By:

 

 

Name:

 

 

Title:

Chief Financial Officer

 

41

--------------------------------------------------------------------------------


 

Annex A to Exhibit B

 

(Defaults/Events of Default and Proposed Actions)

 

42

--------------------------------------------------------------------------------


 

Annex B to Exhibit B

 

(Effects of Changes in GAAP)

 

43

--------------------------------------------------------------------------------


 

Annex C to Exhibit B

 

 

 

Affirmative Covenants Section 6(f)

 

Actual

 

Required

1.

 

Maintain as of the last day of each fiscal quarter and of each fiscal year a
positive Tangible Net Worth for IMC (6(f)(i))

 

 

 

Positive Tangible Net Worth — tested quarterly and annually

2.

 

Maintain as of the last day of each fiscal quarter, a maximum ratio of Total
Debt to Equity for the then ending four (4) fiscal quarter period of not more
than 12.0:1.0 (6(f)(ii))

 

 

 

Maximum ratio of Total Debt to Equity of not more than 12.0:1.0 for the then
ending four (4) fiscal quarter period — tested quarterly

3.

 

Maintain at all times minimum Liquidity of at least $10,000,000 (6(f)(iii))

 

 

 

$10,000,000 — tested daily

 

44

--------------------------------------------------------------------------------


 

EXHIBIT D

 

DEPOSIT ACCOUNT CONTROL AGREEMENT

 

(Access Restricted after Notice)

 

This Deposit Account Control Agreement (the “Agreement”), dated as of the date
specified on the initial signature page of this Agreement, is entered into by
and among          , a PLEASE PROVIDE INCORPORATION DETAILS (“Company”),
         a PLEASE PROVIDE INCORPORATION DETAILS (“Secured Party”) and Wells
Fargo Bank, National Association (“Bank”), and sets forth the rights of Secured
Party and the obligations of Bank with respect to the deposit accounts of
Company at Bank identified at the end of this Agreement as the Collateral
Accounts (each hereinafter referred to individually as a “Collateral Account”
and collectively as the “Collateral Accounts”).  Each account designated as a
Collateral Account includes, for purposes of this Agreement, and without the
necessity of separately listing subaccount numbers, all subaccounts presently
existing or hereafter established for deposit reporting purposes and integrated
with the Collateral Account by an arrangement in which deposits made through
subaccounts are posted only to the Collateral Account.  Each Collateral Account
operated as a “Multi-Currency Account” is a deposit account maintained with
Bank’s Cayman islands Branch, which may be denominated in foreign currency.

 

Secured Party’s Interest in Collateral Accounts.  Secured Party represents that
it is either (i) a lender who has extended credit to Company and has been
granted a security interest in the Collateral Accounts or (ii) such a lender and
the agent for a group of such lenders.  Company hereby confirms the security
interest granted by Company to Secured Party In all of Company’s right, title
and interest in and to the Collateral Accounts and all sums now or hereafter on
deposit in or payable or withdrawable from the Collateral Accounts (the
“Collateral Account Funds”).  In furtherance of the intentions of the parties
hereto, this Agreement constitutes written notice by Secured Party to Bank and
Bank s Cayman Islands Branch of Secured Party’s security interest in the
Collateral Accounts.

 

Secured Party Control.  Bank, Secured Party and Company each agree that Bank
will comply with instructions given to Bank by Secured Party directing
disposition of funds in the Collateral Accounts (“Disposition Instructions”)
without further consent by Company.  Except as otherwise required by law, Bank
will not agree with any third party to comply with instructions for disposition
of funds in the Collateral Accounts originated by such third party.

 

Company Access to Collateral Accounts.  Notwithstanding the provisions of the
“Secured Party Control” section of this Agreement, Secured Party agrees that
Company will be allowed access to the Collateral Accounts and Collateral Account
Funds until Bank receives, and has had a reasonable opportunity to act on,
written notice from Secured Party directing that Company no longer have access
to any Collateral Accounts or Collateral Account Funds (an “Access Termination
Notice”).  Company irrevocably authorizes Bank to comply with any Access
Termination Notice and/or Disposition instructions even if Company objects to
them in any way, and agrees that Bank may pay

 

45

--------------------------------------------------------------------------------


 

any and all Collateral Account Funds to Secured Party in response to any
Disposition Instructions.  Company further agrees that after Bank receives an
Access Termination Notice, Company will not have access to any Collateral
Accounts or Collateral Account Funds.

 

Transfers in Response to Disposition Instructions.  Notwithstanding the
provisions of the “Secured Party Control” section of this Agreement, unless Bank
separately agrees in writing to the contrary, Bank will have no obligation to
disburse funds in response to Disposition Instructions other than by automatic
standing wire.  Bank agrees that on each Business Day after it receives and has
had a reasonable opportunity to act on an Access Termination Notice and
corresponding Disposition Instructions it will transfer to the account specified
at the end of this Agreement as the Destination Account or, if no account is
specified, to such account as Secured Party specifies in the Access Termination
Notice (in either case, the “Destination Account”) the full amount of the
collected and available balance in the Collateral Accounts at the beginning of
such Business Day.  Any disposition of funds which Bank makes in response to
Disposition Instructions is subject to Bank’s standard policies, procedures and
documentation governing the type of disposition made; provided, however that-in
no circumstances will any such disposition require Company’s consent.  To the
extent any Collateral Account is a certificate of deposit or time deposit, Bank
will be entitled to deduct any applicable early withdrawal penalty prior to
disbursing funds from such account in .response to Disposition Instructions.  To
the extent Secured Party requests that funds be transferred from .any Collateral
Account in a currency different from the currency denomination of the Collateral
Account, the funds transfer will be made after currency conversion at Bank’s
then current buying rate for exchange applicable to the new currency

 

Lockboxes.  To the extent items deposited to a Collateral Account, have been
received in one or more post office lockboxes maintained for Company by Bank
(each a “Lockbox”) and processed by Bank for deposit, Company acknowledges that
Company has granted Secured Party a security interest in all such items (the
“Remittances”).  Company agrees that after Bank receives an Access Termination
Notice: Company will have no further right or ability to instruct Bank regarding
the receipt,-processing-or deposit of Remittances, and that Secured Party alone
will have the right and ability to so instruct Bank Company and Secured Party
acknowledge and agree that Bank’s operation of each Lockbox, arid the receipt,
retrieval, processing and deposit of Remittances, will at all times be governed
by Bank’s Master Agreement for Treasury Management Services or other applicable
treasury management services agreement, and by Bank’s applicable standard
lockbox Service Description.

 

Balance Reports and Bank Statements.  Bank agrees, at the request of Secured
Party on any day on which Bank is open to conduct its regular banking business,
other than a Saturday, Sunday or public holiday (each a “Business Day”), to make
available to Secured Party a report (“Balance Report”) showing the opening
available balance in the Collateral Accounts as of the beginning of such
Business Day, by a transmission method determined by Bank, in Bank’s sole
discretion.  Company expressly consents to this transmission of information. 
After Bank receives an Access Termination Notice, Bank will, on receiving a
written request from Secured Party, send to Secured Party by United

 

46

--------------------------------------------------------------------------------


 

States mail, at the address indicated for Secured Party after its signature to
this Agreement, duplicate copies of all periodic statements on the Collateral
Accounts which are subsequently sent to Company.

 

Returned Items.  Secured Party and Company understand and agree that the face
amount (“Returned Item Amount”) of each Returned Item will be paid by Bank
debiting the Collateral Account to which the Returned Item was originally
credited, without prior notice to Secured Party or Company.  As used in this
Agreement, the term “Returned Item” means (i) any item deposited to a Collateral
Account and returned unpaid, whether for insufficient funds or for any other
reason, and without regard to timeliness of the return or the occurrence or
timeliness of any drawee’s notice of non-payment; (ii) any item subject to a
claim against Bank of breach of transfer or presentment warranty under the
Uniform Commercial Code (as adopted in the applicable state) or Regulation CC
(12 C.F.R. §229), as in effect from time to time; (iii) any automated clearing
house (“ACH”) entry credited to a Collateral Account and returned unpaid or
subject to an adjustment entry under applicable clearing house rules, whether
for insufficient funds or for any other reason, and without regard to timeliness
of the return or adjustment; (iv) any credit to a Collateral Account from a
merchant card transaction, against which a contractual demand for chargeback has
been made; and (v) any credit to a Collateral Account made in error.  Company
agrees to pay all Returned Item Amounts immediately on demand, without setoff or
counterclaim, to the extent there are not sufficient funds in the applicable
Collateral Account to cover the Returned Item Amounts on the day Bank attempts
to debit them from the Collateral Account.  After Bank receives an Access
Termination Notice, Secured Party agrees to pay all Returned Item Amounts within
fifteen (15) calendar days after demand, without setoff or counterclaim, to the
extent that (i) the Returned Item Amounts are not paid in full by Company within
five (5) calendar days after demand on Company by Bank, and (ii) Secured Party
has received proceeds from the corresponding Returned Items under this
Agreement.

 

Settlement Items.  Secured Party and Company understand and agree that the face
amount (“Settlement Item Amount”) of each Settlement Item will be paid by Bank
debiting the applicable Collateral Account, without prior notice to Secured
Party or Company.  As used in this Agreement, the term “Settlement Item” means
(i) each, check or other payment order drawn on or payable against any
controlled disbursement account or other deposit account at any time linked to
any Collateral Account by a zero balance account connection or other automated
funding mechanism (each a “Linked Account”), which Bank cashes or exchanges for
a cashier’s check or official check in the ordinary course of business prior to
receiving, an Access Termination Notice and having had a reasonable opportunity
to act on it, and which is presented for settlement against the Collateral
Account;(after having been presented against the Linked Account) after Bank
receives the Access Termination Notice, (ii) each check or other payment order
drawn on or payable against as Collateral Account, which, on the Business Day
Bank receives an Access Termination Notice, Bank cashes or exchanges for a
cashier’s check or official check in the ordinary course of business after
Bank’s cutoff time for posting, (iii) each ACH credit entry initiated by Bank,
as originating depository financial institution, on behalf of Company, as
originator, prior to Bank having received an Access Termination Notice and
having had a reasonable opportunity to act on it which ACH credit entry

 

47

--------------------------------------------------------------------------------


 

settles after Bank receives an Access Termination.  Notice, and (iv) any other
payment order drawn on or payable against a Collateral Account or any Linked
Account, which Bank has paid or funded prior to receiving an Access Termination
Notice and Having had a reasonable opportunity to act on it, and which is first
presented for settlement against the Collateral Account in the ordinary course
of business after Bank receives: the Access Termination Notice and has
transferred Collateral Account Funds to Secured .Party under this Agreement. 
Company agrees to pay all Settlement Item Amounts immediately on demand, without
setoff or counterclaim, to the extent there are not sufficient funds in the
applicable Collateral Account to cover the Settlement Item Amounts on the day
they are to be debited from the Collateral Account.  Secured Party agrees to pay
all Settlement Item Amounts within fifteen (15) calendar days after demand,
without setoff or counterclaim, to the extent that (i) the Settlement Item
Amounts are not paid in full by Company within five (5) calendar days after
demand on Company by Bank, and (ii) Secured Party has received Collateral
Account Funds under this Agreement.

 

Bank Fees.  Company agrees to pay all Bank’s fees and charges for the
maintenance and administration of the Collateral Accounts and for the treasury
management and other account services provided with respect to the Collateral
Accounts and any Lockboxes (collectively “Bank Fees”), including, but not
limited to, the fees for (a) Balance Reports provided on the Collateral
Accounts, (b) funds transfer services received with respect to the Collateral
Accounts, (c) lockbox processing services, (d) Returned Items, (e) funds
advanced to cover overdrafts in the Collateral Accounts (but without Bank being
in any way obligated to make any such advances), and (f) duplicate bank
statements.  The Bank Fees will be paid by Bank debiting one or more of the
Collateral Accounts on the Business Day that the Bank Fees are due, without
notice to Secured Party or Company, If there are not sufficient funds in the
Collateral Accounts to cover fully the Bank Fees on the Business Day Bank
attempts to debit them from the Collateral Accounts, such shortfall or the
amount of such Bank Fees will be paid by Company to Bank, without setoff or
counterclaim, within five (5) calendar days after demand from Bank.  Secured
Party agrees to pay any Bank Fees which accrue after Bank receives an Access
Termination Notice, within fifteen (15) calendar days after demand, without
setoff or counterclaim, to the extent such Bank Fees are not paid in full by
Company within five (5) calendar days after demand on Company by Bank.

 

Account Documentation.  Except as specifically provided in this Agreement,
Secured Party and Company agree that the Collateral Accounts will be subject to,
and Bank’s operation of the Collateral Accounts will be in accordance with, the
terms of Bank’s applicable deposit account agreement governing the Collateral
Accounts (“Account Agreement”).  In addition to the Account Agreement, each
Collateral Account operated as a “Multi-Currency Account” will be governed by
Bank’s Master Agreement for Treasury Management Services or other applicable
treasury management services agreement, and by Bank’s Multi-Currency Account
Service Description in effect from time to time.  All documentation referenced
in this Agreement as governing any Collateral Account or the processing of any
Remittances is hereinafter-collectively referred to as the “Account
Documentation”.

 

48

--------------------------------------------------------------------------------


 

Partial Subordination of Bank’s Rights.  Bank hereby subordinates to the
security interest of Secured Party in the Collateral Accounts (i);any security
interest which Bank may have or acquire in the Collateral Accounts, and (n) any
right which Bank may have or acquire to set off or otherwise apply any
Collateral Account Funds against the payment of any indebtedness from time to
time owing to Bank from Company, except for debits to the Collateral Accounts
permitted under this Agreement for the payment of Returned Item Amounts,
Settlement Item Amounts or Bank Fees.

 

Bankruptcy Notice; Effect of Filing.  If Bank at any time receives notice of the
commencement of a bankruptcy case or other insolvency or liquidation proceeding
by or against Company, Bank will continue to comply with its obligations under
this Agreement, except to the extent that any action required of Bank: under
this Agreement is prohibited under applicable bankruptcy laws or regulations or
is stayed pursuant to the automatic stay imposed under the United States
Bankruptcy Code or by order of any court or agency.  With respect to any
obligation of Secured Party hereunder which requires prior demand on Company,
the commencement of a bankruptcy case or other insolvency or liquidation
proceeding by or against Company will automatically-eliminate the necessity of
such demand on Company by Bank, and will immediately entitle Bank to make demand
on Secured Party with the same effect as if demand had been made on Company and
the time for Company’s performance had expired.

 

Legal Process, Legal Notices and Court Orders.  Bank will comply with any legal
process, legal notice or court order it receives in relation to a Collateral
Account if Bank determines in its sole discretion that the legal process, legal
notice or court order is legally binding on it.

 

Indemnification.  Company will indemnify, defend and hold harmless Bank, its
officers, directors, employees, and agents (collectively, the “Indemnified
Parties” from and against any and all claims, demands, losses, liabilities,
damages, costs and expenses (including reasonable attorneys’ fees) (collectively
“Losses and Liabilities”) Bank may suffer or incur as a result of or in
connection with (a) Bank complying with any binding legal process, legal notice
or court order referred to in the immediately preceding section of this
Agreement, (b) Bank following any instruction or request of Secured Party,
including but not limited to any Access Termination Notice or Disposition
Instructions, or (c) Bank complying with its obligations under this Agreement,
except to the extent such Losses and Liabilities are caused by Bank’s gross
negligence or willful misconduct.  To the extent such obligations of indemnity
are not satisfied by Company within five (5) days after demand on Company by
Bank, Secured Party will indemnify, defend and hold harmless Bank and the other
Indemnified Parties against any and all Losses and Liabilities Bank may suffer
or incur as a result of or in connection with Bank following any instruction or
request of Secured Party, except to the extent such Losses and Liabilities are
caused by Bank’s gross negligence or willful misconduct.

 

Bank’s Responsibility.  This Agreement does not create any obligations of Bank,
and Bank makes no express or implied representations or warranties with respect
to its obligations under this Agreement, except for those expressly set forth
herein.  In particular, Bank need not investigate whether Secured Party is
entitled under Secured Party’s agreements

 

49

--------------------------------------------------------------------------------


 

with Company to give an Access Termination Notice or Disposition Instructions. 
Bank may rely on any and all notices and communications it believes are given by
the appropriate party.  Bank will not be liable to Company, Secured Party or any
other party for any Losses and Liabilities caused by (i) circumstances beyond
Bank’s reasonable control (including, without limitation, computer malfunctions,
interruptions of communication facilities, labor difficulties, acts of God,
wars, or terrorist attacks) or (ii) any other circumstances, except to the
extent that Such Losses and Liabilities are directly caused by Bank’s gross
negligence or willful misconduct.  In no event will Bank be liable for any
indirect, special, consequential or punitive damages, whether or not the
likelihood of such damages was known to Bank, and regardless of the form of the
claim or action, or the legal theory on which it is based; Any action: against
Bank by Company or Secured Party under or related to this Agreement must be
brought within twelve (12) months after the cause of action accrues.

 

Termination.  This Agreement may be terminated by Secured Party or Bank at any
time by either of them giving thirty (30) calendar days prior written notice of
such termination to the other parties to this Agreement at their contact
addresses specified after their signatures to this Agreement; provided, however,
that this Agreement may be terminated immediately upon written notice (i) from
Bank, to Company and Secured Party should Company or Secured Party fail to make
any payment when due to Bank from Company or Secured Party under the terms of
this Agreement, or (n) from Secured Party to Bank on termination or release of
Secured Party’s security interest in the Collateral Accounts provided that any
notice from Secured Party under clause (ii) of this sentence must contain
Secured Party’s acknowledgement of the termination or release of its security
interest in the Collateral Accounts.  Company’s and Secured Party’s respective
obligations to report errors in funds transfers and bank statements and to pay
Returned Items Amounts, Settlement Item Amounts, and Bank Fees, as well as the
indemnifications made, and the limitations on the liability of Bank accepted, by
Company and Secured Party under this Agreement will continue after the
termination of this Agreement with respect to all the circumstances to which
they are applicable, existing or occurring before such termination, arid any
liability of any party to this Agreement, as determined under the provisions of
this Agreement, with, respect to acts or omissions of such party prior to such
termination will also survive such termination, Upon any termination of this
Agreement which occurs after Bank has received an Access Termination Notice and
has had a reasonable opportunity to act on it, (1) Bank will transfer all
collected and available balances in the Collateral Accounts on the date of such
termination in accordance with Secured Party’s written instructions, and
(ii) Bank will close any Lockbox and forward any mail received at the Lockbox
unopened to such address as is communicated to Bank by Secured Party under the
notice provisions of this Agreement for a period of three (3) months after the
effective termination date, unless otherwise arranged between Secured Party and
Bank, provided that Bank’s fees with respect to such disposition must be prepaid
directly to Bank at the time of termination by cashier’s check payable to Bank
or other payment method acceptable to Bank in its sole discretion.

 

50

--------------------------------------------------------------------------------


 

Modifications, Amendments, and Waivers.  This Agreement may not be modified or
amended, or any provision thereof waived, except in a writing signed by all the
parties to this Agreement.

 

Notices.  All notices from one party to another must be in writing, must be
delivered to Company, Secured Party and/or Bank at their contact addresses
specified after their signatures to this Agreement, or any other address of any
party communicated to the other parties in writing, and will be effective on
receipt.  Any notice sent by a party to this Agreement to another party must
also be sent to all other parties to this Agreement.  Bank is authorized by
Company and Secured Party to act on any instructions or notices received by Bank
if (a) such instructions or notices purport to be made in the name of Secured
Party, (b) Bank reasonably believes that they are so made, and (c) they do not
conflict with the terms of this Agreement as such terms may be amended from time
to time, unless such conflicting instructions or notices are supported by a
court order.

 

Successors and Assigns.  Neither Company nor Secured Party may assign or
transfer its rights or obligations under this Agreement to any person or entity
without the prior written consent of Bank, which consent will not be
unreasonably withheld or delayed.  Notwithstanding the foregoing, Secured Party
may transfer its rights and duties under this Agreement to (i) a transferee to
which, by contract or operation of law, Secured Party transfers substantially
all of its rights and duties under the financing or other, arrangements between
Secured Party and Company, or (ii) if Secured Party is acting as a
representative, in whose favor a security interest is created or provided for, a
transferee that is a successor representative provided that as between Bank and
Secured Party, Secured: Party will not be released from its obligations under
this Agreement unless and until Bank receives any such transferee’s binding
written agreement to assume all of Secured Party’s obligations hereunder.  Bank
may not assign or transfer its rights or obligations under this Agreement to any
person or entity without the prior written consent of Secured Party, which
consent will not be unreasonably withheld or delayed; provided, however, that no
such consent will be required if such assignment or transfer takes place as part
of a merger, acquisition or corporate reorganization affecting Bank.

 

Governing Law.  This Agreement will be governed by and be construed in
accordance with the laws of the State of New York, without regard to conflict of
laws principles.  This state will also be deemed to be Bank’s jurisdiction, for
purposes of Article 9 of the Uniform Commercial Code as it applies to this
Agreement.

 

Severability.  To the extent that the terms of this Agreement are inconsistent
with, or prohibited or unenforceable under any applicable law or regulation,
they will be deemed ineffective only to the extent of such prohibition or
unenforceability, and will be deemed modified and applied in a manner consistent
with such law or regulation.  Any provision of this Agreement which is deemed
unenforceable ;or invalid in any jurisdiction will not affect the enforceability
or validity of the remaining provisions of this Agreement or the same provision
in any other jurisdiction.

 

Counterparts.  This Agreement may be executed in any number of counterparts each
of which will be an original with the same effect as if the signatures were on
the same instrument.

 

51

--------------------------------------------------------------------------------


 

Delivery of an executed counterpart of a signature page of this Agreement by
telecopier or electronic image scan transmission (such as a “pdf” file) will be
effective as delivery of a manually executed counterpart of the Agreement.

 

Entire Agreement.  This Agreement, together with the Account Documentation,
contains the entire and only agreement among all the parties to this Agreement
and between Bank and Company, on the one hand, and Bank and Secured Party, on
the other hand, with respect to (a) the interest of Secured Party in the
Collateral Accounts and Collateral Account Funds, and (b) Bank’s obligations to
Secured Party in connection with the Collateral Accounts and Collateral Account
Funds,

 

[SIGNATURE PAGES FOLLOW]

 

52

--------------------------------------------------------------------------------


 

This Agreement has been signed by the duly authorized officers or
representatives of Company, Secured Party and Bank on the date specified below.

 

Date:             , 20   

 

Collateral Account Numbers:

 

 

 

 

 

Destination Account Number:

 

 

 

 

 

Bank of Destination Account:

 

[Insert bank name and bank ABA number]

Account name:

 

 

 

Reference Data:

 

 

 

Frequency (Daily or Weekly):

 

 

 

Balance (Intraday or Start of Day):

 

 

 

 

 

 

 

 

[COMPANY]

 

[SECURED PARTY]

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

Address for Notices:

 

Address for Notices:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attn:

PROVIDE NAME AND TITLE

 

Attn:

PROVIDE NAME AND TITLE

 

 

 

 

 

Fax:

 

 

Fax:

 

 

[SIGNATURE PAGES CONTINUE]

 

53

--------------------------------------------------------------------------------


 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

Address for Notices:

 

 

 

 

 

Wells Fargo Bank, National Association

 

 

 

Mail Address Code: D1129-072

 

 

 

301 South Tryon Street, 7th Floor

 

 

 

Charlotte, North Carolina 28282-1915

 

 

 

Attn: DACATeam

 

 

 

Fax: 704.374.4224

 

 

 

with copy to:

 

 

 

Wells Fargo Bank, National Association

 

 

 

Mail Address Code:

 

 

 

 

 

 

 

 

 

 

 

 

Attn:

 

 

 

 

Fax:

 

 

 

54

--------------------------------------------------------------------------------


 

EXHIBIT G

 

STANDING WIRE INSTRUCTION LETTER

 

Credit Suisse
1 Madison Street, 2nd Floor
New York, New York

 

Re:                             Master Repurchase Agreement dated as of
September 21, 2012 among Impac Mortgage Corp., as Seller, Credit Suisse First
Boston Mortgage Capital LLC, as Buyer, and Integrated Real Estate Service Corp
and Impac Mortgage Holdings, Inc., as Guarantors.



Ladies & Gentlemen:

 

We hereby instruct you to remit any and all payments due from time to time to
Impac Mortgage Corp under or in respect of the above referenced agreement to the
following account:

 

Bank:
Acct Name:  Impac Mortgage Corp.
Account:
ABA:

 

This standing order is only revocable by our written instruction to you.

 

Should you have any questions or concerns, please contact Linda Kalocsay at
(949) 475-4949.

 

Thank you,

 

Kathy Hancock
Impac Mortgage Corp.
SVP Treasury

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

TERM NOTE

 

 

$30,000,000

Dated as of June 19, 2015

 

FOR VALUE RECEIVED, the undersigned Impac Mortgage Holdings, Inc., a Maryland
corporation (“Holdings”), Impac Mortgage Corp., a California, corporation
(“IMC”), Impac Warehouse Lending, Inc., a California corporation (“IWLI”) and
Integrated Real Estate Service Corp., a Maryland corporation (“IRES”, and
together with Holdings, IMC and IWLI, collectively and individually, “Borrowers”
or “Borrower”), jointly and severally promise to pay to the order of Macquarie
Alpine Inc. (“Lender”) on the Maturity Date or upon the earlier maturity hereof,
whether by acceleration or otherwise, the principal sum of Thirty Million
Dollars ($30,000,000), together with interest thereon, pursuant to that certain
Loan Agreement, dated as of June 19, 2015 (as amended, restated or otherwise
modified from time to time, the “Loan Agreement”), among Borrowers and Lender. 
Lender is hereby authorized to record the amount and date of each advance under
this Term Note, and the information so recorded shall be conclusive and binding
in the absence of manifest error.  Capitalized terms used herein without
definition shall have the meanings ascribed to such terms in the Loan Agreement.

 

Each Borrower also promises to pay interest on the unpaid principal amount
hereof from time to time outstanding from the date hereof until maturity
(whether by acceleration or otherwise) and, after maturity, until paid, at the
rates per annum and on the dates specified in the Loan Agreement.

 

Payments of both principal and interest are to be made in lawful money of the
United States of America in same day or immediately available funds to the
account designated by Lender pursuant to the Loan Agreement.

 

This Note is one of the Term Notes referred to in, and evidences indebtedness
incurred under, the Loan Agreement, to which reference is made for a description
of the security for this Note and for a statement of the terms and conditions on
which each Borrower is permitted and required to make prepayments and repayments
of principal of the indebtedness evidenced by this Note and on which such
indebtedness may be declared to be immediately due and payable.

 

All parties hereto, whether as makers, endorsers, or otherwise, severally waive
presentment for payment, demand, protest and notice of dishonor.

 

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE CONFLICTS
OF LAWS PRINCIPLES THEREOF OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS
LAW).

 

Borrowers:

 

IMPAC MORTGAGE CORP.



 

 

By:

 

 

Name:

 

Title:

 

 

 

IMPAC MORTGAGE HOLDINGS, INC.

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

IMPAC WAREHOUSE LENDING, INC.

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

INTEGRATED REAL ESTATE SERVICE CORP.

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

SECOND AMENDED AND RESTATED WARRANT

 

THE WARRANT EVIDENCED OR CONSTITUTED HEREBY, AND ALL SHARES OF COMMON STOCK
ISSUABLE HEREUNDER, MAY NOT BE SOLD, OFFERED FOR SALE, TRANSFERRED, PLEDGED OR
HYPOTHECATED WITHOUT REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”) UNLESS EITHER (i) THE COMPANY HAS RECEIVED AN OPINION OF
COUNSEL, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE COMPANY, TO THE
EFFECT THAT REGISTRATION IS NOT REQUIRED IN CONNECTION WITH SUCH DISPOSITION OR
(ii) THE SALE OF SUCH SECURITIES IS MADE PURSUANT TO SEC RULE 144. THE SHARES OF
COMMON STOCK ISSUABLE HEREUNDER WILL BE ISSUED WITHOUT REGISTRATION UNDER THE
SECURITIES ACT.

 

SECOND AMENDED AND RESTATED WARRANT TO PURCHASE COMMON STOCK

OF

IMPAC MORTGAGE CORP.

 

NO.

Original Issue Date: September 10, 2014

 

THIS CERTIFIES THAT, for valuable consideration received by IMPAC MORTGAGE
CORP., a California corporation (the “Company”), Macquarie Alpine Inc., or its
permitted registered assigns (“Holder”), is entitled, subject to the terms and
conditions of this Warrant at any time or from time to time after June 19, 2015
and before 5:00 p.m. Pacific Time on August 15, 2015 (the “Expiration Date”), to
purchase from the Company that number of shares of the Common Stock of the
Company equal to 9.9% percent (the “Warrant Share Cap”) of the outstanding
common stock of the Company (such number of shares to be calculated on a Fully
Diluted Basis) on the Exercise Date (the “Warrant Shares”) at a price per share
equal to the product of (i) the Book Value Per Share of Common Stock and
(ii) 1.1, calculated as of the Exercise Date (the “Initial Purchase Price”),
subject to adjustment as set forth in Section 4.5.  The Initial Purchase Price
shall be calculated based on the Company’s Book Value Per Share of Common Stock
for the quarterly period ending directly preceding the period in which this
Warrant is exercised by the Holder. By way of example only, if this Warrant is
exercised on August , 2015, the Initial Purchase Price will be based on the
Company’s Book Value Per Share for the quarterly period ended June 30, 2015. It
is intended that this Warrant amend and restate in its entirety that warrant
originally issued by the Company to the Holder on September 10, 2014, as amended
and restated by that Warrant dated October 14, 2014, for an identical number of
shares at an identical per share exercise price.

 

This Warrant was originally issued as an inducement and partial consideration
for the Holder to enter into that certain Services Agreement and that certain
Exclusivity Agreement (collectively, the “Related Agreements”), each dated
September 10, 2014, with the Company.  The closing of the issuance of this
Warrant to the Holder originally took place simultaneously with, and be
conditioned on, the execution of the Related Agreements.  This Warrant is
further amended and restated as of the execution date hereof. Both the number of
shares of Common Stock purchasable upon exercise of this Warrant and the Initial
Purchase Price are subject to adjustment and change as provided herein.

 

--------------------------------------------------------------------------------


 

1.                                      CERTAIN DEFINITIONS.  As used in this
Warrant the following terms shall have the following respective meanings:

 

1.1                               “Book Value Per Share of Common Stock” means
the book value per share of the Company’s Common Stock, calculated in accordance
with GAAP and consistent with the Company’s methodology of calculating book
value per share as of the date of execution of this Warrant, and excluding the
following items: the impact of goodwill or any other similar intangible assets;
and any transfer of assets to or from any affiliate of the Company that is not
on terms and conditions that would reasonably be expected to be received in an
arm’s length transaction with a non-affiliate.

 

1.2                               “Business Day” means any day excluding
Saturday, Sunday and any day on which banking institutions located in New York,
New York are authorized by law or other governmental action to be closed.

 

1.3                               “Company” shall have the meaning set forth in
the initial paragraph of this Warrant.

 

1.4                               “Common Stock” shall mean the Common Stock of
the Company, par value $0.01 per share.

 

1.5                               “Eligible Mortgage Loans” shall have the
meaning set forth in the Exclusivity Agreement.

 

1.6                               “Exercise Date” shall mean the date on which
this Warrant shall be exercised by the Holder.

 

1.7                               “Fair Market Value” of a share of Common Stock
as of a particular date shall mean:

 

(a)         If traded on a securities exchange, the Fair Market Value shall be
deemed to be the average of the closing prices of the Common Stock of the
Company on such exchange or market over the five (5) trading days ending
immediately prior to the applicable date of the valuation;

 

(b)         If actively traded over-the-counter, the Fair Market Value shall be
deemed to be the average of the closing bid prices over the thirty (30)-day
period ending immediately prior to the applicable date of valuation; and

 

(c)          If there is no active public market, the Fair Market Value shall be
the value thereof, as agreed upon by the Company and the Holder; provided,
however, that if the Company and the Holder cannot agree on such value, such
value

 

--------------------------------------------------------------------------------


 

shall be determined by an independent valuation firm experienced in valuing
businesses such as the Company and jointly selected in good faith by the Company
and the Holder.  Fees and expenses of the valuation firm shall be paid for in
equal proportions by the Company and the Holder.

 

1.8                               “Fully Diluted Basis” means, with respect to
any determination or calculation, that such determination or calculation is
performed on a fully diluted basis determined in accordance with generally
accepted accounting principles as in effect from time to time; provided,
however, such determination shall include, without limitation, all issued and
outstanding shares of Common Stock, all issued and outstanding options, warrants
and any other securities of Company convertible into Common Stock (whether or
not such security is then exercisable) and the aggregate number of shares of
Company’s securities for which Company is permitted to issue options or other
rights to acquire Company’s securities, but has not yet done so, pursuant to an
option plan or any other similar plan, in each case, assuming the exercise,
conversion or exchange of options, warrants, securities or other instruments
into Common Stock.

 

1.9                               “Holder” shall have the meaning set forth in
the initial paragraph of this Warrant.

 

1.10                        “Macquaries Entities” shall have the meaning set
forth in Section 2.4.

 

1.11                        “Notice of Exercise” shall have the meaning set
forth in Section 2.1.

 

1.12                        “Purchase Price” shall have the meaning set forth in
the initial paragraph of this Warrant.

 

1.13                        “Registered Holder” shall mean any Holder in whose
name this Warrant is registered upon the books and records maintained by the
Company.

 

1.14                        “Related Agreements” shall have the meaning set
forth in the initial paragraph of this Warrant.

 

1.15                        “SEC” shall have the meaning set forth in Section 9.

 

1.16                        “Securities Act” shall have the meaning set forth in
Section 9.

 

1.17                        “Termination Date” shall have the meaning set forth
in Section 2.4

 

1.18                        “Warrant” as used herein, shall include this Warrant
and any warrant delivered in substitution or exchange therefor as provided
herein.

 

1.19                        “Warrant Shares” shall have the meaning set forth in
the initial paragraph of this Warrant.

 

--------------------------------------------------------------------------------


 

2.                                      EXERCISE OF WARRANT.

 

2.1                               Payment.  Subject to compliance with the terms
and conditions of this Warrant and applicable securities laws, this Warrant may
be exercised,  in whole only and not in part, at any time or from time to time,
on or before the Expiration Date by the delivery (including, without limitation,
delivery by facsimile) of the form of Notice of Exercise attached hereto as
Exhibit A (the “Notice of Exercise”), duly executed by the Registered Holder, at
the principal office of the Company,  and as soon as practicable after such
date, surrendering such Warrant in exchange for the Warrant Shares.

 

2.2                               Stock Certificates; Direct Registration;
Fractional Shares.  As soon as practicable on or after the date of any exercise
of this Warrant, the Company shall issue and deliver to the person or persons
entitled to receive the same a certificate or certificates for the number of
whole Warrant Shares issuable upon such exercise, together with cash in lieu of
any fraction of a share equal to such fraction of the current Fair Market Value
of one whole share of Common Stock as of such date of exercise.  No fractional
shares or scrip representing fractional shares shall be issued upon an exercise
of this Warrant.  In lieu of providing a stock certificate pursuant to this
Section 2.3, the Registered Holder may request that the Company provide the
securities in book-entry (uncertificated form) if, at such time, the Company is
direct registration eligible.

 

2.3                               Effective Date of Exercise.  This Warrant
shall be deemed to have been exercised immediately prior to the close of
business on the date of its surrender for exercise as provided above.  The
person entitled to receive the Warrant Shares issuable upon exercise of the
Warrant shall be treated for all purposes as the holder of record of such shares
as of the close of business on the date the Registered Holder is deemed to have
exercised this Warrant.

 

2.4                               [RESERVED]

 

3.                                      VALID ISSUANCE; TAXES.  The Warrant
Shares shall be validly issued, fully paid and nonassessable,  and the Company
shall pay all taxes and other governmental charges that may be imposed in
respect of the issue or delivery thereof.  The Company shall not be required to
pay any tax or other charge imposed in connection with any transfer involved in
the issuance of any certificate for Warrant Shares in any name other than that
of the Registered Holder of this Warrant, and in such case the Company shall not
be required to issue or deliver any stock certificate or security until such tax
or other charge has been paid, or it has been established to the Company’s
reasonable satisfaction that no tax or other charge is due.

 

--------------------------------------------------------------------------------


 

4.                                      ADJUSTMENT OF PURCHASE PRICE AND NUMBER
OF WARRANT SHARES; REDEMPTION RIGHTS.  The number of Warrant Shares issuable
upon exercise of this Warrant (or any shares of stock or other securities or
property receivable or issuable upon exercise of this Warrant) and the Purchase
Price are subject to adjustment upon occurrence of the following events:

 

4.1                               Adjustment for Stock Splits, Stock
Subdivisions or Combinations of Shares. The Purchase Price of this Warrant shall
be proportionally decreased and the number of Warrant Shares issuable upon
exercise of this Warrant (or any shares of stock or other securities at the time
issuable upon exercise of this Warrant) shall be proportionally increased to
reflect any stock split or subdivision of the Company’s Common Stock.  The
Purchase Price of this Warrant shall be proportionally increased and the number
of Warrant Shares issuable upon exercise of this Warrant (or any shares of stock
or other securities at the time issuable upon exercise of this Warrant) shall be
proportionally decreased to reflect any combination of the Company’s Common
Stock.

 

4.2                               Adjustment for Dividends or Distributions of
Stock or Other Securities or Property.  In case the Company shall make or issue,
or shall fix a record date for the determination of eligible holders entitled to
receive, a dividend or other distribution with respect to its Common Stock (or
any shares of stock or other securities at the time issuable upon exercise of
the Warrant) payable in (a) securities of the Company or (b) assets (excluding
cash dividends), then, in each such case, the Registered Holder on exercise
hereof at any time after the consummation, effective date or record date of such
dividend or other distribution, shall receive, in addition to the Warrant Shares
(or such other stock or securities) issuable on such exercise prior to such
date, and without the payment of additional consideration therefore, the
securities or such other assets of the Company to which such Holder would have
been entitled upon such date if such Holder had exercised this Warrant on the
date hereof and had thereafter, during the period from the date hereof to and
including the date of such exercise, retained such shares and all such
additional securities or other assets distributed with respect to such shares as
aforesaid during such period giving effect to all adjustments called for by this
Section 4.

 

4.3                     Reclassification.  If the Company, by reclassification
of securities or otherwise, shall change any of the securities as to which
purchase rights under this Warrant exist into the same or a different number of
securities of any other class or classes, this Warrant shall thereafter
represent the right to acquire such number and kind of securities as would have
been issuable as the result of such change with respect to the securities that
were subject to the purchase rights under this Warrant immediately prior to such
reclassification or other change, and the Purchase Price therefor shall be
appropriately adjusted, all subject to further adjustment as provided in this
Section 4.  No adjustment shall be made pursuant to this Section 4.3 upon any
conversion or redemption of the Common Stock which is the subject of
Section 4.5.

 

--------------------------------------------------------------------------------


 

4.4                               Adjustment for Capital Reorganization, Merger
or Consolidation.  In case of any capital reorganization of the capital stock of
the Company (other than a combination, reclassification, exchange or subdivision
of shares otherwise provided for herein), or any merger or consolidation of the
Company with or into another corporation, or the sale of all or substantially
all the assets of the Company (such sale of assets, an “Asset Sale”) then, and
in each such case, as a part of such reorganization, merger, consolidation, sale
or transfer, lawful provision shall be made so that the Registered Holder shall
thereafter be entitled to receive upon exercise of this Warrant, during the
period specified herein and upon payment of the Purchase Price then in effect,
the number of shares of stock or other securities or property of the successor
corporation resulting from such reorganization, merger, consolidation, sale or
transfer that a holder of the Warrant Shares deliverable upon exercise of this
Warrant would have been entitled to receive in such reorganization,
consolidation, merger, sale or transfer if this Warrant had been exercised
immediately before such reorganization, merger, consolidation, sale or transfer,
all subject to further adjustment as provided in this Section 4.  The foregoing
provisions of this Section 4.4 shall similarly apply to successive
reorganizations, consolidations, mergers, sales and transfers and to the stock
or securities of any other corporation that are at the time receivable upon the
exercise of this Warrant.  If the per-share consideration payable to the Holder
hereof for shares in connection with any such transaction is in a form other
than cash or marketable securities, then the value of such consideration shall
be determined in good faith by the Company’s Board of Directors.  In all
events,  appropriate adjustment (as determined in good faith by the Company’s
Board of Directors) shall be made in the application of the provisions of this
Warrant with respect to the rights and interests of the Registered Holder after
the transaction, to the end that the provisions of this Warrant shall be
applicable after that event, as near as reasonably may be, in relation to any
shares or other property deliverable after that event upon exercise of this
Warrant.

 

4.5                               Redemption or Conversion of Common Stock.  In
case all or any portion of the authorized and outstanding shares of Common Stock
of the Company are redeemed or converted or reclassified into other securities
or property pursuant to the Company’s Articles of Incorporation or otherwise, or
the Common Stock otherwise ceases to exist, then, in such case, the Registered
Holder, upon exercise hereof at any time after the date on which the Common
Stock is so redeemed or converted, reclassified or ceases to exist (the “Stock
Termination Date”), shall receive, in lieu of the number of Warrant Shares that
would have been issuable upon such exercise immediately prior to the Stock
Termination Date, the securities or property that would have been received if
this Warrant had been exercised in full and the Common Stock received thereupon
had been simultaneously converted immediately prior to the Stock Termination
Date, all subject to further adjustment as provided in this Warrant. 
Additionally, the Purchase Price shall be immediately adjusted to equal the
quotient obtained by

 

--------------------------------------------------------------------------------


 

dividing (x) the aggregate Purchase Price of the maximum number of Warrant
Shares for which this Warrant was exercisable immediately prior to the Stock
Termination Date by (y) the number of Warrant Shares for which this Warrant is
exercisable immediately after the Stock Termination Date, all subject to further
adjustment as provided herein.

 

4.6                               Adjustment to the Purchase Price.

 

(a)                Holder shall pay to the Company the Additional Exercise
Amount, subject to the Additional Exercise Amount Cap, as described in this
Section 4.6.  The amount of the Additional Exercise Amount, if any, that shall
be payable by the Holder shall be based on the Net Income achieved by the
Company’s business for the one (1) year period beginning in the fiscal quarter
in which this Warrant is exercised (the “Performance Period”).  By way of
example only, if this Warrant is exercised on August 1, 2015, the Performance
Period will begin on July 1, 2015 and end on June 30, 2016. The Additional
Exercise Amount shall be paid by the Holder in cash in the same manner as the
initial portion of the Purchase Price was paid or as otherwise agreed to by the
parties;

 

(b)                The following terms shall have the meanings ascribed to such
terms below:

 

“Additional Exercise Amount” shall mean an amount in cash equal to Net Income
achieved by the Company for the Performance Period, subject to the Additional
Exercise Amount Cap.

 

“Net Income” shall mean the net income for the Company, calculated in accordance
with GAAP and consistent with the Company’s methodology of calculating net
income as of the date of execution of this Warrant, and excluding the following
items: the impact of goodwill or any other similar intangible assets; and any
transfer of assets to or from any affiliate of the Company that is not on terms
and conditions that would reasonably be expected to be received in an arm’s
length transaction with a non-affiliate.

 

“Additional Exercise Amount Cap” shall mean an amount of cash equal to the
difference between (i) the product of (A) the Book Value Per Share of Common
Stock, calculated as of the Exercise Date and (B) 1.3, and (ii) the Initial
Purchase Price.

 

(c)                The Company shall reach a determination of the amount of the
Additional Exercise Amount, if any, due to the Company, and shall submit it,
along with a detailed description of the Company’s calculation of such amount,
no later than thirty (30) days following the end of the Performance Period. 
Holder shall have thirty (30) days (the “Objection

 

--------------------------------------------------------------------------------


 

Period”) following receipt of the Company’s determination in which to object to
the Company’s determination by providing the Holder’s calculation of the
Additional Exercise Amount (and the Company hereby agrees to provide to the
Holder all information the Holder reasonably requests in order to provide its
own calculation of the Additional Exercise Amount).  If Holder does not object
to the Company’s calculation within the Objection Period, the Holder shall pay
to the Company the Additional Exercise Amount within two (2) business days of
the expiration of the Objection Period (if not paid earlier).

 

(d)                If the Company and the Holder are unable to reach agreement
on the amount of the Additional Exercise Amount, as set forth in this
Section 4.6, such amount shall be determined by an independent valuation firm
experienced in valuing businesses such as the Company and jointly selected in
good faith by the Company and the Holder.  Fees and expenses of the valuation
firm shall be paid for in equal proportions by the Company and the Holder.

 

4.7                               Certain Redemption and Other Rights

 

(a)                Regulatory Issuance Failure. The Company shall give notice to
Holder of a Regulatory Issuance Failure (a “Regulatory Issuance Failure Notice”)
within two (2) Business Days of such failure, which shall include a brief
description of such failure. Holder shall have the option, but not the
obligation, on or within 20 days after the date on which Company shall have
delivered a Regulatory Issuance Failure Notice, to demand redemption of this
Warrant, in whole or in part, at the Redemption Price by notice to Company as
described herein (the date on which the Holder demands redemption being the
“Redemption Date”).

 

(b)                Redemption Price Procedures. In the case of a Regulatory
Issuance Failure, within twenty (20) days of receipt of the Holder’s notice of
redemption referred to in Section 4.7(a), the Company shall give notice to the
Holder of the proposed Redemption Price, including a detailed description of the
Company’s calculation of such amount,.  Holder shall have thirty (30) days (the
“Redemption Objection Period”) following receipt of the Company’s notice in
which to object to the Company’s determination by providing the Holder’s
calculation of the Redemption Price (and the Company hereby agrees to provide to
the Holder all information the Holder reasonably requests in order to provide
its own calculation of the Redemption Price).  If Holder does not object to the
Company’s calculation within the Redemption Objection Period, Holder shall be
deemed to have agreed to the Redemption Price as submitted by the Company and
the Company shall pay to the Holder the Redemption Price within two (2) Business
Days of the expiration of the Redemption Objection Period (if not paid earlier).
If the Company and the Holder are unable to reach agreement on the amount of the
Redemption Price, as set forth in this Section

 

--------------------------------------------------------------------------------


 

4.7, such amount shall be determined by an independent valuation firm
experienced in valuing businesses such as the Company and jointly selected in
good faith by the Company and the Holder.  Fees and expenses of the valuation
firm shall be paid for in equal proportions by the Company and the Holder.

 

(c)                Cancellation of Warrant. Once purchased, redeemed or
otherwise acquired by Company as set forth in this Section 4.7, this Warrant
shall thereupon be canceled and retired.  The Warrant Agent shall cancel any
Warrant surrendered for exercise or registration of transfer or exchange and
deliver such canceled Warrant to Company.

 

(e)                Definitions. The following terms shall have the meanings
ascribed to such terms below:

 

“Redemption Price” means a price per Warrant Share issuable under this Warrant
equal to the difference of (a) the Fair Market Value of the Company per share on
the Redemption Date less (b) the Initial Purchase Price per Warrant Share.

 

“Regulatory Issuance Failure” means, the failure of Company to issue the Warrant
Shares to the Holder of any transferee due to the failure to obtain all
requisite governmental and regulatory approvals required for the Company to
issue the Warrant Shares within ten (10) Business Days from the date the Holder
or any transferee requests deliver of the Warrant Shares.  For the avoidance of
doubt, a Regulatory Issuance Failure shall not occur if a requisite governmental
or regulatory approval applicable directly or indirectly to the Holder,
including any such approval predicate on or related to information (financial or
otherwise) to be provided by or related to Holder,  and which is unrelated in
any way whatsoever to the Company and that is required for the Company to issue,
or the Holder to receive, Warrant Shares, is not obtained.

 

5.                                      CERTIFICATE AS TO ADJUSTMENTS.  In each
case of any adjustment in the Purchase Price, or number or type of shares
issuable upon exercise of this Warrant, the Chief Financial Officer of the
Company shall compute such adjustment in accordance with the terms of this
Warrant and prepare a certificate setting forth such adjustment and showing in
detail the facts upon which such adjustment is based, including a statement of
the adjusted Purchase Price.  The Company shall promptly send (by facsimile and
by either first class mail, postage prepaid or overnight delivery) a copy of
each such certificate to the Registered Holder.

 

6.                                      LOSS OR MUTILATION.  Upon receipt of
evidence reasonably satisfactory to the Company of the ownership of and the
loss, theft, destruction or mutilation of this Warrant, and of indemnity
reasonably satisfactory to it, and (in the case of mutilation) upon surrender
and cancellation of this Warrant, the Company will execute and deliver in lieu
thereof a new Warrant of like tenor as the lost, stolen, destroyed or mutilated
Warrant.

 

--------------------------------------------------------------------------------


 

7.                                      RESERVATION OF COMMON STOCK.  The
Company hereby covenants that at all times there shall be reserved for issuance
and delivery upon exercise of this Warrant such number of Warrant Shares or
other shares of capital stock of the Company as are from time to time issuable
upon exercise of this Warrant and, from time to time, will take all steps
necessary to amend, if necessary, its Articles of Incorporation to provide
sufficient reserves of Warrant Shares issuable upon exercise of this Warrant. 
All such shares shall be duly authorized, and when issued upon such exercise,
shall be validly issued, fully paid and non-assessable, free and clear of all
liens, security interests, charges and other encumbrances or restrictions on
sale and free and clear of all preemptive rights, except encumbrances or
restrictions arising under federal or state securities laws. Issuance of this
Warrant shall constitute full authority to the Company’s officers who are
charged with the duty of executing stock certificates to execute and issue the
necessary certificates for Warrant Shares of upon the exercise of this Warrant.

 

8.                                      TRANSFER AND EXCHANGE.  Subject to the
terms and conditions of this Warrant and compliance with all applicable
securities laws, this Warrant and all rights hereunder may be transferred to any
Registered Holder’s parent, subsidiary or affiliate, or, if the Registered
Holder is a partnership, to any partner of such Holder, in whole or in part, on
the books of the Company maintained for such purpose at the principal office of
the Company referred to above, by the Registered Holder hereof in person, or by
duly authorized attorney, upon surrender of this Warrant properly endorsed and
upon payment of any necessary transfer tax or other governmental charge imposed
upon such transfer.  Upon any permitted partial transfer, the Company will issue
and deliver to the Registered Holder a new Warrant or Warrants with respect to
the Warrant Shares not so transferred.  Each taker and holder of this Warrant,
by taking or holding the same, consents and agrees that when this Warrant shall
have been so endorsed, the person in possession of this Warrant may be treated
by the Company, and all other persons dealing with this Warrant, as the absolute
owner hereof for any purpose and as the person entitled to exercise the rights
represented hereby, any notice to the contrary notwithstanding; provided,
however, that until a transfer of this Warrant is duly registered on the books
of the Company, the Company may treat the Registered Holder hereof as the owner
for all purposes.

 

9.                                      RESTRICTIONS ON TRANSFER.  The Holder,
by acceptance hereof, agrees that, absent an effective registration statement
filed with the Securities and Exchange Commission (the “SEC”) under the
Securities Act of 1933, as amended (the “Securities Act”) covering the
disposition or sale of this Warrant or the Warrant Shares issued or issuable
upon exercise hereof, as the case may be, and registration or qualification
under applicable state securities laws, such Holder will not sell, transfer,
pledge, or hypothecate any or all of this Warrant or such Warrant Stock, as the
case may be, unless either (i) the Company has received an opinion of counsel,
in form and substance reasonably satisfactory to the Company,  to the effect
that such registration is not required in connection with such disposition or
(ii) the sale of such securities is made pursuant to SEC Rule 144.

 

--------------------------------------------------------------------------------


 

10.                               COMPLIANCE WITH SECURITIES LAWS. By acceptance
of this Warrant, the Holder hereby represents,  warrants and covenants that it
is an “accredited investor” as that term is defined under Rule 501 of Regulation
D, that any shares of stock purchased upon exercise of this Warrant shall be
acquired for investment only and not with a view to, or for sale in connection
with, any distribution thereof; that the Holder has had such opportunity as such
Holder has deemed adequate to obtain from representatives of the Company such
information as is necessary to permit the Holder to evaluate the merits and
risks of its investment in the Company; that the Holder is able to bear the
economic risk of holding such shares as may be acquired pursuant to the exercise
of this Warrant for an indefinite period;  that the Holder understands that the
shares of stock acquired pursuant to the exercise of this Warrant will not be
registered under the Securities Act (unless otherwise required pursuant to
exercise by the Holder of the registration rights, if any, granted to the
Registered Holder) and will be “restricted securities” within the meaning of
Rule 144, in its current form, under the Securities Act and that the exemption
from registration under Rule 144 will not be available unless the applicable
holding periods have been satisfied and other terms and conditions of Rule 144
are complied with; and that all stock certificates representing shares of stock
issued to the Holder upon exercise of this Warrant or upon conversion of such
shares may have affixed thereto a legend substantially in the following form:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER THE SECURITIES LAWS OF
ANY STATE.  THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT
AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM. INVESTORS SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO BEAR THE
FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.  THE ISSUER
OF THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE
SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS
IN COMPLIANCE WITH THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS.

 

11.                               NO REGISTRATION RIGHTS. This Warrant shall not
entitle the Registered Holder to any registration or similar rights with respect
to this Warrant or the Warrant Shares issuable upon exercise of this Warrant.

 

12.                               NO RIGHTS OR LIABILITIES AS A STOCKHOLDER.
This Warrant shall not entitle the Registered Holder to any voting rights or
other rights or any liabilities as a stockholder of the Company.  In the absence
of affirmative action by such Holder to purchase Warrant Shares by exercise of
this Warrant, no provisions of this Warrant, and no enumeration herein of the
rights or privileges of the Registered Holder hereof shall cause such Holder
hereof to be a stockholder of the Company for any purpose.

 

--------------------------------------------------------------------------------


 

13.                               REPRESENTATIONS AND WARRANTIES OF THE
COMPANY.  The Company hereby represents and warrants to Holder that:

 

13.1                        Due Authorization; Consents.  All corporate action
on the part of the Company, its officers, directors and stockholders necessary
for (a) the authorization, execution and delivery of, and the performance of all
obligations of the Company under, this Warrant, and (b) the authorization,
issuance, reservation for issuance and delivery of all of the Warrant Shares
issuable upon exercise of this Warrant, has been duly taken.  This Warrant
constitutes a valid and binding obligation of the Company enforceable in
accordance with its terms, subject, as to enforcement of remedies, to applicable
bankruptcy, insolvency, moratorium, reorganization and similar laws affecting
creditors’ rights generally and to general equitable principles.

 

13.2                        Organization.  The Company is a corporation duly
organized and validly existing under the laws of the State of California and has
all requisite corporate power to own, lease and operate its property and to
carry on its business as now being conducted and as currently proposed to be
conducted.

 

14.                               NOTICES.  Except as may be otherwise provided
herein, all notices, requests, waivers and other communications made pursuant to
this Agreement shall be in writing and shall be conclusively deemed to have been
duly given (a) when hand delivered to the other party; (b) when received when
sent by facsimile at the address and number set forth below; (c) three business
days after deposit in the U.S. mail with first class or certified mail receipt
requested postage prepaid and addressed to the other party as set forth below;
or (d) the next business day after deposit with a national overnight delivery
service, postage prepaid, addressed to the parties as set forth below with
next-business-day delivery guaranteed, provided that the sending party receives
a confirmation of delivery from the delivery service provider.

 

To the Company:

To the Holder:

Impac Mortgage Corp.

Macquarie Alpine Inc.

125 West 55th Street

New York, New York 10019

Attn: FICC MCIMI

 

19500 Jamboree Road

Irvine, CA 92612

Attn: Ron Morrison

 

 

 

--------------------------------------------------------------------------------


 

Each person making a communication hereunder by facsimile shall promptly confirm
by telephone to the person to whom such communication was addressed each
communication made by it by facsimile pursuant hereto but the absence of such
confirmation shall not affect the validity of any such communication.  A party
may change or supplement the addresses given above, or designate additional
addresses, for purposes of this Section 14 by giving the other party written
notice of the new address in the manner set forth above.

 

15.                               HEADINGS.  The headings in this Warrant are
for purposes of convenience in reference only, and shall not be deemed to
constitute a part hereof.

 

16.                               LAW GOVERNING. This Warrant shall be construed
and enforced in accordance with, and governed by, the laws of the State of
California, with regard to conflict of law principles of such state.

 

17.                               NO IMPAIRMENT.  The Company will not, by
amendment of its Articles of Incorporation or bylaws, or through reorganization,
consolidation, merger, dissolution, issue or sale of securities, sale of assets
or any other voluntary action, avoid or seek to avoid the observance or
performance of any of the terms of this Warrant, but will at all times in good
faith assist in the carrying out of all such terms and in the taking of all such
action as may be necessary or appropriate in order to protect the rights of the
Holder of this Warrant against impairment.  Without limiting the generality of
the foregoing, the Company (a) will not increase the par value of any shares of
stock issuable upon the exercise of this Warrant above the amount payable
therefor upon such exercise, and (b) will take all such action as may be
necessary or appropriate in order that the Company may validly and legally issue
fully paid and nonassessable shares upon exercise of this Warrant.

 

18.                                                                              
NOTICES OF RECORD DATE.  In case:

 

18.1                        The Company shall take a record of the holders of
its Common Stock (or other stock or securities at the time receivable upon the
exercise of this Warrant), for the purpose of entitling them to receive any
dividend or other distribution, or any right to subscribe for or purchase any
shares of stock of any class or any other securities or to receive any other
right; or

 

18.2                        of any consolidation or merger of the Company with
or into another corporation, any capital reorganization of the Company, any
reclassification of the capital stock of the Company, or any conveyance of all
or substantially all of the assets of the Company to another corporation in
which holders of the Company’s stock are to receive stock, securities or
property of another corporation; or

 

18.3                        of any voluntary dissolution, liquidation or
winding-up of the Company; or

 

18.4                      of any redemption or conversion of all outstanding
Common Stock; then, and in

 

--------------------------------------------------------------------------------


 

each such case, the Company will mail or cause to be mailed to the Registered
Holder a notice specifying, as the case may be, (i) the date on which a record
is to be taken for the purpose of such dividend,  distribution or right, or
(ii) the date on which such reorganization, reclassification, consolidation,
merger, conveyance, dissolution, liquidation, winding-up, redemption or
conversion is to take place, and the time, if any is to be fixed, as of which
the holders of record of Common Stock or (such stock or securities as at the
time are receivable upon the exercise of this Warrant), shall be entitled to
exchange their shares of Common Stock (or such other stock or securities), for
securities or other property deliverable upon such reorganization,
reclassification, consolidation, merger, conveyance, dissolution, liquidation or
winding-up.  The Company shall use all reasonable efforts to ensure such notice
shall be delivered at least thirty (30) days prior to the date therein
specified.

 

19.                               SEVERABILITY. If any term, provision, covenant
or restriction of this Warrant is held by a court of competent jurisdiction to
be invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Warrant shall remain in full force and effect
and shall in no way be affected, impaired or invalidated.

 

20.                               COUNTERPARTS. For the convenience of the
parties, any number of counterparts of this Warrant may be executed by the
parties hereto and each such executed counterpart shall be, and shall be deemed
to be, an original instrument.

 

21.                               SATURDAYS, SUNDAYS AND HOLIDAYS.  If the
Expiration Date falls on a Saturday, Sunday or legal holiday, the Expiration
Date shall automatically be extended until 5:00 p.m. PST the next Business Day.

 

22.                               ENTIRE AGREEMENT. This Warrant contains the
sole and entire agreement and understanding of the parties with respect to the
entire subject matter of this Warrant, and any and all prior discussions,
negotiations, commitments and understandings, whether oral or otherwise, related
to the subject matter of this Warrant are hereby merged herein.

 

[Signatures appear on following page.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Holder have caused this Second Amended
and Restated Warrant to be duly executed as of the 19th day of June, 2015.

 

 

IMPAC MORTGAGE CORP.

 

 

 

 

 

 

 

By:

 

 

Its:

 

 

 

 

 

MACQUARIE ALPINE INC.

 

 

 

 

 

 

 

 

 

By:

 

 

Its:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

NOTICE OF
EXERCISE

 

(To be executed upon exercise of Warrant)

 

To: Impac Mortgage Corp.

 

The undersigned hereby irrevocably elects to exercise the right of purchase
represented by the within Warrant Certificate for, and to purchase thereunder,
the securities of the Company, as provided for therein, and tenders herewith
payment of the exercise price in full in the form of cash or a certified or
official bank check in same-day funds in the amount of $                  for
such securities.

 

Please issue a certificate or certificates for such securities in the name o£,
and pay any cash for any fractional share to (please print name, address and
social security number):

 

Name:

 

 

 

Address:

 

 

 

Signature:

 

 

Note: The above signature should correspond exactly with the name on the first
page of this Warrant

 

Certificate or with the name of the assignee appearing in the assignment form
below.

 

If said number of shares shall not be all the shares purchasable under the
within Warrant Certificate, a new Warrant Certificate is to be issued in the
name of said undersigned for the balance remaining of the shares purchasable
thereunder rounded up to the next higher whole number of shares.

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

ASSIGNMENT

 

(To be executed only upon assignment of Warrant Certificate)

 

For value received, hereby sells, assigns and transfers unto the within Warrant
Certificate, together with all right, title and interest therein, and does
hereby irrevocably constitute and appoint, attorney, to transfer said Warrant
Certificate on the books of the within-named Company with respect to the number
of Warrants set forth below, with full power of substitution in the premises:

 

Name(s}of Assignee(s)

 

Address

 

#of Warrants

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

And if said number of Warrants shall not be all the Warrants represented by the
Warrant Certificate, a new Warrant Certificate is to be issued in the name of
said undersigned for the balance remaining of the Warrants registered by said
Warrant Certificate.

 

 

 

 

 

Dated:

 

 

 

Signature:

 

 

Notice:  The signature to the foregoing Assignment must correspond to the name
as written upon the face of this security in every particular, without
alteration or any change whatsoever; signature(s) must be guaranteed by an
eligible guarantor institution  (banks, stock brokers, savings and loan
associations and credit unions with membership in an approved signature
guarantee medallion program) pursuant to Securities and Exchange Commission
Rule 17 Ad-15.

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT J

 

AMENDMENT NO. 1 TO EXCLUSIVITY AGREEMENT

 

This Amendment No. 1 to Exclusivity Agreement (the “Amendment”) is made as of
the 19th day of June, 2015, by and between Meadowlark Capital, LLC, a Delaware
limited liability company (“Company”), and Impac Mortgage Corp., a California
corporation (the “Mortgage Originator”).

 

WHEREAS, the Company and the Mortgage Originator are parties to that certain
Exclusivity Agreement (the “Exclusivity Agreement”), dated as of September 10,
2014; and

 

WHEREAS, the Company and the Mortgage Originator desire to amend the Exclusivity
Agreement.

 

NOW THEREFORE, in consideration of the mutual promises of the parties set forth
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties agree as follows:

 

1.                                      The Exclusivity Agreement is amended to
the following effect:

 

(a)                                 Section 1.1 is amended to include the
following definitions:

 

“Borrowers”  means Mortgage Originator, Impac Mortgage Holdings, Inc. and Impac
Warehouse Lending, Inc.

 

“Lender” means Macquarie Alpine Inc.

 

“Loan Agreement” means that certain Loan Agreement dated June 19, 2015 by and
among Borrowers and Lender.

 

“Maturity Date” means the date the Term Loan is paid or becomes due and payable
pursuant to the terms of the Loan Agreement whether at stated maturity, by
acceleration, by prepayment, or otherwise.

 

“Term Loan” means that loan in the principal amount of thirty million dollars
($30,000,000), and any increases in the principal amount thereof further to the
terms of the Loan Agreement, lent by Lender to Borrowers further to the Loan
Agreement.

 

(b)                                 Section 6.1(a)(i) is amended to read in full
as follows:

 

“(i) that day which is ninety (90) days after the Maturity Date, or”

 

Except as expressly amended hereby, all other terms and conditions of the
Exclusivity Agreement shall remain in full force and effect.

 

--------------------------------------------------------------------------------


 

2.                                      This Amendment may be executed in one or
more counterparts, each of which shall be deemed an original, and all of which
when taken together shall constitute one and the same instrument.  A facsimile
transmission by a party of a signed signature page hereof shall have the same
effect as delivery by such party of a manually executed original counterpart
hereof.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have signed this Amendment as of the day
and year first above written.

 

 

 

Meadowlark Capital, LLC,

 

 a Delaware Limited Liability Company

 

 

 

 

 

Name:

 

Title:

 

 

 

 

 

Impac Mortgage Corp.,

 

a California corporation

 

 

 

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT K

 

AMENDMENT NO. 1 TO SERVICES AGREEMENT

 

This Amendment No. 1 to Services Agreement (the “Amendment”) is made as of the
19th day of June, 2015, by and between Macquarie Credit Investment Management
Inc., a Delaware corporation (“Investment Manager”), and Impac Mortgage Corp., a
California corporation (the “Mortgage Advisor”).

 

WHEREAS, the Investment Manager and the Mortgage Advisor are parties to that
certain Services Agreement (the “Services Agreement”), dated as of September 10,
2014; and

 

WHEREAS, the Investment Manager and the Mortgage Advisor desire to amend the
Services Agreement.

 

NOW THEREFORE, in consideration of the mutual promises of the parties set forth
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties agree as follows:

 

3.                                      The Services Agreement is amended  to
the following effect:

 

(a)                                 Section 1.1 is amended to include the
following definitions:

 

“Borrowers”  means Mortgage Advisor, Impac Mortgage Holdings, Inc. and Impac
Warehouse Lending, Inc.

 

“Lender” means Macquarie Alpine Inc.

 

“Loan Agreement” means that certain Loan Agreement dated June 19, 2015 by and
among Borrowers and Lender.

 

“Maturity Date” means the date the Term Loan is paid or becomes due and payable
pursuant to the terms of the Loan Agreement whether at stated maturity, by
acceleration, by prepayment, or otherwise.

 

“Term Loan” means that loan in the principal amount of thirty million dollars
($30,000,000), and any increases in the principal amount thereof further to the
terms of the Loan Agreement, lent by Lender to Borrowers further to the Loan
Agreement.

 

(b)                                 The definition entitled “Term” located in
Section 1.1 is amended to read in full as follows:

 

“Term” means the period commencing on the Effective Date and terminating on the
earlier of (a) that day which is ninety (90) days after the Maturity Date, or
(b) the termination of this Agreement as provided in Article III.

 

(c)                                  Section 4.1(b) is amended to read in full
as follows:

 

--------------------------------------------------------------------------------


 

“If this Agreement is terminated pursuant to Section 3.2 or Section 3.3, or
Section 3.4 (subject to the provision set forth in the following sentence), the
Mortgage Advisor shall receive all accrued and unpaid Advisor Fee and
unreimbursed Reimbursable Expenses through the effective date of termination. If
the Exclusivity Agreement is terminated pursuant to Section 6.1(a)(vi) or
(vii) therein, the Mortgage Advisor shall receive all accrued and unpaid Advisor
Fee and unreimbursed Reimbursable Expenses through the effective date of
termination and the Investment Manager shall pay to Mortgage Advisor an amount
equal to the Advisor Fee earned over the three month period prior to the
termination date plus $1,000,000.”

 

Except as expressly amended hereby, all other terms and conditions of the
Services Agreement shall remain in full force and effect.

 

4.                                      This Amendment may be executed in one or
more counterparts, each of which shall be deemed an original, and all of which
when taken together shall constitute one and the same instrument.  A facsimile
transmission by a party of a signed signature page hereof shall have the same
effect as delivery by such party of a manually executed original counterpart
hereof.

 

(SIGNATURES ON THE FOLLOWING PAGE)

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have signed this Amendment as of the day
and year first above written.

 

 

 

Macquarie Credit Investment Management Inc.,

 

a Delaware corporation

 

 

 

 

 

Name:

 

Title:

 

 

 

 

 

Impac Mortgage Corp.,

 

a California corporation

 

 

 

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT L

 

MATTERS TO BE COVERED IN
OPINION OF COUNSEL TO THE LOAN PARTIES

 

1.         Each Loan Party being validly existing and in good standing.

 

2.         Each Loan Party having requisite power and authority to execute,
deliver and perform its obligations under the Loan Documents.

 

3.         Due authorization and execution of the Loan Documents and such Loan
Documents being valid, binding and enforceable.

 

4.         No conflicts with charter documents, laws or other agreements.

 

5.         All consents of filings required to execute, deliver and perform each
Loan Party’s obligations under the Loan Documents having been obtained.

 

6.         Creation and perfection of security interests under the Uniform
Commercial Code.

 

7.         No Loan Party is registered or required to register as an “investment
company” under the Investment Company Act of 1940, as amended.

 

--------------------------------------------------------------------------------